Exhibit 10.1

WARRANT

 

THIS WARRANT AND THE UNDERLYING SECURITIES HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”) OR APPLICABLE STATE
SECURITIES LAWS AND, ACCORDINGLY, MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED,
HYPOTHECATED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT AS TO SUCH SECURITIES UNDER THE SECURITIES ACT UNLESS AN
EXEMPTION FROM SUCH REGISTRATION IS AVAILABLE.

 

GMH COMMUNITIES, LP
GMH COMMUNITIES TRUST
WARRANT

 

No. 1

July 27, 2004,

 

as amended

 

THIS CERTIFIES THAT, for $1,000,000 received, the receipt and sufficiency of
which is hereby acknowledged, Vornado Realty L.P., a Delaware limited
partnership (“Vornado”), with its principal office at 888 Seventh Avenue, New
York, New York 10019, and/or its designated affiliates and permitted transferees
and assigns (individually or collectively, the “Holder”), is entitled to
purchase from time to time (1) at the LP Exercise Price (as defined below) from
GMH Communities, LP, a Delaware limited partnership, with its principal office
at 10 Campus Boulevard, Newtown Square, Pennsylvania 19073 (the “Company”), an
LP Fixed Percentage Number (as defined below) of Limited Partnership Units or
(2) at the option of the Holder and at the Trust Exercise Price (as defined
below), from GMH Communities Trust, a Maryland real estate investment trust,
with its principal office at 10 Campus Boulevard, Newtown Square, Pennsylvania
19073 (the “Trust”), a Trust Fixed Percentage Number (as defined below) of fully
paid and nonassessable Common Shares, or such combination of the LP Fixed
Percentage Number and the Trust Fixed Percentage Number as determined by the
Holder, in each case as provided herein, subject to adjustment pursuant to the
terms hereof, including but not limited to, adjustment pursuant to Section 5
hereof, and is entitled to exercise the other appurtenant rights, powers and
privileges hereinafter described.

 

1.                                       DEFINITIONS. As used herein, the
following terms shall have the following respective meanings:

 

“Additional Common Equity Securities” has the meaning set forth in Section
5.4(c) hereof.

 

“Affiliate” shall mean, as to any specified Person, any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For the purposes of this definition,
“control,” when used with respect to any Person, means the power to direct the
management and policies of such Person, directly or indirectly, whether through
the ownership of voting securities, by contract or otherwise and the terms
“affiliated,” “controlling” and “controlled” have meanings correlative to the
foregoing.

 

--------------------------------------------------------------------------------


 

“Applicable Price” shall mean:

(i)                                     for purposes of any issuance of
Additional Common Equity Securities under Section 5.4, the greater of (A) the
Fair Market Value of a unit or share of Common Equity Securities being issued
(or, if being issued in an underwritten offering, the Market Price on the day
that such offering is being priced), and (B) the then effective Exercise Price;
and

 

(ii)                                  for purposes of any issuance under Section
5.1(b), the greater of (A) the Market Price on the date of such issuance, and
(B) the then effective Exercise Price; provided, however, that in no event shall
the Fair Market Value or the Market Price for purposes of determining the
Applicable Price be less than $2,444.580 per Common Share or $2,444.580 per
Limited Partnership Unit.

 

“Board” shall mean the Board of Trustees, or its equivalent, of the Trust.

 

“Business Day” shall mean each Monday, Tuesday, Wednesday, Thursday and Friday
that is not a day on which banking institutions in New York, New York are
authorized or obligated by law or executive order to close.

 

“Class A Limited Partnership Interest” shall mean the Class A limited
partnership interest in the Company and any successor common interest in the
Company held directly or indirectly by Gary M. Holloway.

 

“Class B Limited Partnership Interest” shall mean the Class B limited
partnership interest in the Company.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended.

 

“Common Equity Security” shall mean (1) a Limited Partnership Unit, in the case
of an exercise of the Warrant to purchase Limited Partnership Units or (2) a
Common Share, in the case of an exercise of the Warrant to purchase Common
Shares.

 

“Common Shares” shall mean common shares of beneficial interest, par value
$0.001 per share, of the Trust, and all other stock of any class or classes
(however designated after the date hereof) of the Trust from time to time
outstanding, the holders of which have the right, without limitation as to
amount, either to all or to a share of the balance of current dividends or
liquidating distributions after the payment of dividends and distributions on
any shares entitled to preference.

 

“Company” has the meaning set forth in the preamble hereto.

 

“Company Restricted Period” has the meaning set forth in Section 26 hereof.

 

“Conversion Right” has the meaning set forth in Section 2.2 hereof.

 

“Convertible Securities” has the meaning set forth in Section 5.4(b) hereof.

 

2

--------------------------------------------------------------------------------


 

“Declaration of Trust” shall mean the Trust’s Declaration of Trust, as may be
amended from time to time.

 

 “Effective Price” has the meaning set forth in Section 5.4(c) hereof.

 

“Exchange Act” shall mean the United States Securities Exchange Act of 1934, as
amended.

 

“Excluded Securities” has the meaning set forth in Section 26(a) hereof.

 

“Excluded Services” has the meaning set forth in Section 26(d) hereof.

 

“Exercise Period” shall mean the time period commencing with the date hereof and
ending at the earlier of (i) in the event of an Initial Public Offering that
results in mandatory exercise of a portion of this Warrant pursuant to Section
2.1(b) hereof, 5:00 p.m., New York City time, on the date that is eighteen
months from the closing of such offering and (ii) 5:00 p.m., New York City time,
on the date that is three (3) years from the date hereof.

 

“Exercise Price” shall mean (1) the LP Exercise Price, in the case of an
exercise of the Warrant to purchase Limited Partnership Units or (2) the Trust
Exercise Price, in the case of an exercise of the Warrant to purchase Common
Shares.

 

“Exercise Shares” shall mean the units or shares, as applicable, of the Common
Equity Securities issuable upon exercise of this Warrant, subject to adjustment
pursuant to the terms herein, including, but not limited to, adjustment pursuant
to Section 5 hereof, and shall also mean any other shares, securities, assets or
property otherwise issuable or that may be acquired upon exercise of this
Warrant. The number of Exercise Shares shall equal (1) the LP Fixed Percentage
Number, in the case of an exercise of the Warrant to purchase Limited
Partnership Units or (2) the Trust Fixed Percentage Number, in the case of an
exercise of the Warrant to purchase Common Shares, in each case subject to
adjustment pursuant to the terms herein, including, but not limited to,
adjustment pursuant to Section 5 hereof.

 

“Fair Market Value” shall mean:

 

(i)                                     with respect to a Common Equity
Security, or any other security of the Trust, the Company or any other issuer:

 

(a)                                  the average daily Market Price during the
period of the most recent twenty (20) Trading Days, ending on the last Trading
Day before the date of determination of Fair Market Value, if such class of
Common Equity Securities or other security is (i) traded on a national
securities exchange or admitted to unlisted trading privileges on such an
exchange or (ii) is quoted on the National Market System of the Nasdaq Stock
Market (the “National Market System”) or the Nasdaq Small Cap Market (the “Small
Cap Market”); or

 

3

--------------------------------------------------------------------------------


 

(b)                                 if such class of Common Equity Securities or
other security is not then so listed, admitted to trading or quoted, or if then
so listed, admitted to trading or quoted for less than twenty (20) Trading Days,
the Fair Market Value shall be determined in accordance with the Valuation
Procedure; or

 

(ii)                                  with respect to any assets or property
other than cash or Common Equity Securities or other securities, the fair market
value as determined in accordance with the Valuation Procedure.

 

“First Dilutive Issuance” has the meaning set forth in Section 5.4(d) hereof.

 

“GMH GP” has the meaning set forth in Section 3.2 hereof.

 

“Holder” has the meaning set forth in the preamble hereto.

 

“Initial Public Offering” shall mean an initial public offering by the Trust of
its Common Shares as a result of which the Trust obtains an UPREIT Interest.

 

“IPO Date” shall mean the date on which an Initial Public Offering is
consummated.

 

“Issuer” shall mean (1) the Company, in the case of an exercise of the Warrant
to purchase Limited Partnership Units or (2) the Trust, in the case of an
exercise of the Warrant to purchase Common Shares.

 

“Lien” has the meaning set forth in Section 5.11 hereof.

 

“Limited Partnership Units” shall mean units representing the Class A Limited
Partnership Interest, and all other interests of any class or classes (however
designated after the date hereof) of the Company from time to time outstanding,
the holders of which have the right, without limitation as to amount, either to
all or to a share of the balance of current distributions or liquidating
distributions after the payment of distributions on any interests in the Company
entitled to preference.

 

“LP Exercise Price” shall mean (i) with respect to each of the first 22,420.500
Limited Partnership Units issuable upon exercise of the Warrant, $2,230.102 per
Limited Partnership Unit and (ii) with respect to each of the next 18,486.329
Limited Partnership Units issuable upon exercise of the Warrant following the
issuance of the first 22,420.500 Limited Partnership Units referred to in clause
(i), $2,704.701 per Limited Partnership Unit, in each case subject to adjustment
pursuant to the terms herein, including, but not limited to, adjustment pursuant
to Section 5 hereof.  The parties hereto acknowledge and agree that the LP
Exercise Price set forth herein is based on 66,000 Limited Partnership Units
being the only Limited Partnership Units issued and outstanding as of the date
first set forth above.

 

“LP Fixed Percentage Number” shall mean, subject to adjustment pursuant to the
terms herein, including, but not limited to, adjustment pursuant to Section 5
hereof, the number of Limited Partnership Units representing a 38.264% economic
interest in the Company (after taking into

 

4

--------------------------------------------------------------------------------


 

consideration the number of Limited Partnership Units issuable upon exercise of
the Warrant), as determined by the Holder prior to and without regard to the
occurrence of an Initial Public Offering; provided that if such an offering does
occur, the percentage interest in the Company to be received upon exercise of
the Warrant shall be adjusted as if the Warrant had been exercised in full
immediately prior to the consummation of such offering and shall be subject to
adjustment pursuant to the terms herein, including, but not limited to,
adjustment pursuant to Section 5 hereof, following such offering.  As an
illustration, assuming a total of 1,000,000 Limited Partnership Units
outstanding immediately prior to the consummation of an Initial Public Offering,
the LP Fixed Percentage Number immediately prior to the consummation of an
Initial Public Offering would equal 1,000,000 x 0.38264 / (1 - 0.38264) =
619,800.440; assuming further that (i) the Trust consummates an Initial Public
Offering where it acquires, with the proceeds from such offering, additional
200,000 Limited Partnership Units and (ii) immediately prior to the exercise of
the Warrant, there are no further transactions in equity securities of the
Company or transactions that require adjustment pursuant to Section 5 hereof;
then, upon exercise of the Warrant in full for Limited Partnership Units, the LP
Fixed Percentage Number is 619,800.440, and the percentage interest in the
Company to be received by the Holder upon exercise of the Warrant in full would
be 619,800.440 / (1,000,000 + 619,800.440 + 200,000) = 34.058%.

 

“Management Shift” has the meaning set forth in the Partnership Agreement.

 

“Market Price” shall be, as of any specified date with respect to any share of
any class of Common Equity Securities or any other security of the Trust, the
Company or any other issuer, if such class of Common Equity Securities or other
security is traded on a national securities exchange or admitted to unlisted
trading privileges on such an exchange, or is quoted on the National Market
System or the Small Cap Market, the weighted average sale price of such class of
Common Equity Securities or other security on such exchange or on the National
Market System or the Small Cap Market on such date or if no such sale is made on
such day, the mean of the closing bid and ask prices for such day on such
exchange or on the National Market System or the Small Cap Market; provided that
if such class of Common Equity Securities or other security is not so listed or
admitted to unlisted trading privileges or quoted, the Market Price as of a
specified date shall be the mean of the last bid and ask prices reported on such
date (x) by the Nasdaq or (y) if reports are unavailable under clause (x) above
by the National Quotation Bureau Incorporated.

 

“National Market System” has the meaning set forth in the definition of Fair
Market Value.

 

“Notice of Exercise” means the notice attached hereto as Annex A-1 or A-2, as
the case may be.

 

“Partnership Agreement” shall mean the Amended and Restated Limited Partnership
Agreement of the Company, dated as of July 20, 2004, as amended, by and among
GMH GP, GMH LP LLC, a Delaware limited liability company, or any successor
general partner, Vornado Community GP LLC, a Delaware limited liability company,
and Vornado Community LP LLC, a Delaware limited liability company.

 

5

--------------------------------------------------------------------------------


 

“Person” shall mean any individual, corporation, limited liability company,
partnership, joint venture, association, joint-stock company, trust, estate,
unincorporated organization or government or any agency or political subdivision
thereof, or any entity whatsoever.

 

“Qualifying Dilutive Issuance” has the meaning set forth in Section 5.4(a)
hereof.

 

“Record Date” shall mean, with respect to any dividend, other distribution or
issuance, the record date for the determination of stockholders entitled to
receive such dividend, distribution or issuance, or if no such record date
exists, the date of such dividend, distribution or issuance.

 

“Registration Rights Agreement” has the meaning set forth in Section 7 hereof.

 

“SEC” has the meaning set forth in Section 3.1(d) hereof.

 

“Securities Act” shall mean the United States Securities Act of 1933, as
amended.

 

“Significant Subsidiary” has the meaning set forth in Rule 1-02(w) of Regulation
S-X under the Securities Act or any successor rule.

 

“Small Cap Market” has the meaning set forth in the definition of Fair Market
Value.

 

“Subsequent Dilutive Issuance” has the meaning set forth in Section 5.4(d)
hereof.

 

“Trading Day” shall mean, with respect to any class of Common Equity Securities
or any other security of the Trust, the Company or any other issuer, a day (i)
on which the securities exchange or other trading platform applicable for
purposes of determining the Market Price of a share or unit of such class of
Common Equity Securities or other security shall be open for business or (ii)
for which quotations from such securities exchange or other trading platform of
the character specified for purposes of determining such Market Price shall be
reported.

 

“Trust” has the meaning set forth in the preamble hereto and shall include any
entity that becomes general partner of the Company in connection with the
establishment of an “UPREIT” structure.

 

“Trust Exercise Price” shall mean (i) with respect to each Common Share that
constitutes the first 20.972/38.264 of the Trust Fixed Percentage Number (as
then in effect) of Common Shares issuable upon exercise of the Warrant,
$2,384,131.222 (i.e., $50,000,000 divided by 20.972 or the cost of each one (1)
percent of the first 20.972% of the Common Shares deliverable hereunder) divided
by 1/38.264 of the Trust Fixed Percentage Number (as then in effect) and (ii)
with respect to each Common Share that constitutes the next 17.292/38.264 of the
Trust Fixed Percentage Number (as then in effect) of Common Shares issuable upon
exercise of the Warrant following the issuance of the first 20.972/38.264 of the
Trust Fixed Percentage Number of Common Shares referred to in clause (i),
$2,790,178.571 (i.e., $50,000,000 divided by 17.292 or the cost of each one (1)
percent of the next 17.292% of the Common Shares deliverable hereunder) divided
by 1/38.264 of the Trust Fixed Percentage Number (as then in effect), in each
case subject to adjustment pursuant to the terms herein, including, but not
limited to, adjustment

 

6

--------------------------------------------------------------------------------


 

pursuant to Section 5 hereof.  As an illustration, assuming that the Trust Fixed
Percentage Number is 619,800.440 as set forth in the illustration included in
the definition of Trust Fixed Percentage Number below, the Trust Exercise Price
is $2,384,131.222/(619,800.440/38.264) or $147.187 for each Common Share
constituting the first 20.972/38.264 of the 619,800.440 shares (i.e., the first
339,704.548 shares) acquired.

 

“Trust Fixed Percentage Number” shall mean, subject to adjustment pursuant to
the terms herein, including, but not limited to, adjustment pursuant to Section
5 hereof, the number of Common Shares representing a 38.264% economic interest
in the Company (after taking into consideration the number of Common Shares
issuable upon exercise of the Warrant), as determined by the Holder prior to and
without regard to the occurrence of an Initial Public Offering; provided that if
such an offering does occur, the percentage interest in the Company to be
received upon exercise of the Warrant shall be adjusted downward as if the
Warrant had been exercised in full immediately prior to the consummation of such
offering and any subsequent offering and shall be subject to adjustment pursuant
to the terms herein, including, but not limited to, adjustment pursuant to
Section 5 hereof, following such offering. As an illustration, assuming (i) a
total of 1,000,000 Common Shares outstanding, immediately prior to the exercise
of the Warrant, as a result of an Initial Public Offering by the Trust that did
not require any adjustments pursuant to Section 5 hereof; (ii) that the Trust
purchased 1,000,000 Limited Partnership Units with the proceeds from the
issuance of such shares; (iii) that such purchase resulted in the Trust having a
50% UPREIT Interest (with the Company having a total of 1,000,000/0.50 or
2,000,000 aggregate number of Limited Partnership Units outstanding immediately
prior to the exercise of the Warrant) and (iv) immediately prior to the exercise
of the Warrant there have been no other transactions in equity securities of the
Trust or the Company; then, upon exercise of the Warrant in full for Common
Shares, the Trust Fixed Percentage Number is (1,000,000/0.61736) – 1,000,000 or
619,800.440, assuming further that each Common Share may purchase one Limited
Partnership Unit with the proceeds from the Warrant exercise.

 

“Trust Restricted Period” has the meaning set forth in Section 26 hereof.

 

“UPREIT Interest” shall mean, subsequent to the establishment of an “UPREIT”
structure where the Trust holds, either directly or through one or more
intermediaries, the sole general and certain limited partnership interests in
the Company, the percentage economic interest in the Company as represented by
the aggregate of such general and limited partnership interests held by the
Trust.

 

“Valuation Procedure” shall mean a determination made in good faith by (1) the
Board that is set forth in resolutions of the Board that are certified by the
Secretary of the Trust or (2) prior to an Initial Public Offering of the Trust,
the general partners of the Company that is set forth in resolutions of such
general partners that are certified by their respective Secretary, which
certified resolutions (i) set forth the basis of the Board’s or general
partners’ (as the case may be) determination which, in the case of a valuation
in excess of $10 million, shall include the Board’s or general partners’ (as the
case may be) reliance on the valuation of a nationally recognized investment
banking or appraisal firm selected by the Holder and (ii) are delivered to the
Holder within ten (10) Business Days following such determination. A Valuation
Procedure with respect to the value of any capital stock shall be based on the
price that would be paid for all

 

7

--------------------------------------------------------------------------------


 

of the capital stock of the issuer in an arm’s-length transaction between a
willing buyer and a willing seller (neither acting under compulsion) without any
discount or provision for a minority interest, lack of liquidity or similar
discount.

 

“Warrant” shall mean this warrant to purchase Limited Partnership Units or
Common Shares, as the case may be.

 

“Withdrawal Period” has the meaning set forth in Section 2.3 hereof.

 

2.                                       EXERCISE OF WARRANT.

 

2.1                                 EXERCISE. (a)  This Warrant may be exercised
by the Holder in whole or in part at any time during the Exercise Period, by
delivery of the following to the Issuer at its address listed on the signature
page hereof (or at such other address as the Issuer may designate by ten (10)
days’ advance written notice to the Holder):

 

(i)                                     an executed Notice of Exercise;

 

(ii)                                  the Exercise Price (A) in cash or by
check, or (B) pursuant to Section 2.2 hereof, (C) surrender of the Holder’s
Class B Limited Partnership Interest or (D) any combination of (A), (B) or (C)
above; and

 

(iii)                               this Warrant.

 

In the event the Holder determines to pay the Exercise Price with the surrender
of a portion of the Holder’s Class B Limited Partnership Interest, the portion
of Class B Limited Partnership Interest surrendered shall be valued at $1,000
for each $1,000 cash amount of Class B Limited Partnership Interest invested,
reduced by the amount of cash capital returned on such Class B Limited
Partnership Interests.

 

This Warrant may not be exercised for amounts that would require the payment of
less than $10 million of aggregate Exercise Price (i.e., the aggregate amount
derived by multiplying the then applicable Exercise Price by the number of
Exercise Shares deliverable pursuant to such exercise) or, if the Holder owns a
Warrant that if exercised in full would require the payment of less than $10
million of aggregate Exercise Price, for less than the entire Warrant.

 

An executed Notice of Exercise must be delivered not later than 10 Business Days
before the date on which such exercise is to occur, which date will be set forth
by the Holder in the Notice of Exercise; provided, however, that in the event
the Trust intends to print and distribute to potential investors in connection
with its Initial Public Offering a preliminary prospectus, the Trust will give
the Holder not less than 15 Business Days prior written notice of its intention
to file such preliminary prospectus with the SEC together with a copy of such
preliminary prospectus, in which case the Holder will have five (5) Business
Days from its receipt of such notice and prospectus to notify the Issuer of its
intention to exercise all or a part of this Warrant in connection with such
Initial Public Offering.  In the event a Notice of Exercise is not so delivered
within such period, the Holder may not deliver a Notice of Exercise until the
earlier of

 

8

--------------------------------------------------------------------------------


 

(i) 60 days from the date that written notice of such filing is delivered to the
Holder; (ii) the consummation of such Initial Public Offering and (iii) the date
the preliminary prospectus is amended or modified for any reason other than the
inclusion of final pricing information that is within the range of prices on the
cover of such preliminary prospectus.  Any Notice of Exercise delivered by the
Holder in connection with an Initial Public Offering may be withdrawn or amended
in the event of an amendment or modification of the preliminary prospectus
delivered to the Holder hereunder for any reason other than the inclusion of
final pricing information that is within the range of prices on the cover of
such preliminary prospectus.

 

In no event shall the maximum amount payable under this Warrant exceed $100
million.

 

(b)                                 In the event of an Initial Public Offering,
this Warrant shall be automatically exercised at the closing for such offering
for the Trust Fixed Percentage Number of Common Shares or, at the option of the
Holder, an LP Fixed Percentage Number of Limited Partnership Units representing,
in each case, a 20.972% economic interest in the Company, subject to adjustment
as provided in this Warrant, including Section 5 hereof, if and only if the sale
of such number of Common Shares representing such 20.972% interest at the price
per share set forth on the cover page of the final prospectus for the Initial
Public Offering would result in an aggregate offering price for such Common
Shares of at least $80 million.  If the aggregate offering price utilizing the
price to the public set forth on the cover page of the final prospectus for such
offering in respect of such number of Common Shares would not result in at least
$80 million, then the Warrant shall not be automatically exercised.

 

Payment of the Exercise Price in the event of mandatory exercise pursuant to
this Section 2.1(b) shall be by surrender of $50 million of Class B Limited
Partnership Interest.  Upon the surrender of $50 million of Class B Limited
Partnership Interest as payment of the Exercise Price as provided herein, such
amount of Class B Limited Partnership Interest shall be cancelled.

 

(c)                                  Upon the exercise of this Warrant, a
certificate or certificates for the Exercise Shares so purchased, registered in
the name of the Holder or such other Person as may be designated by the Holder
(to the extent such transfer is not restricted and upon payment of any transfer
taxes that are required to be paid by the Holder in connection with any such
transfer), shall be issued and delivered to the Holder or such other Person as
promptly as practicable (and in any event within five (5) Business Days) after
receipt of the Notice of Exercise. If this Warrant shall not have been exercised
in full, a new Warrant exercisable for the number of Exercise Shares remaining
shall be executed by the Trust, the Company, GMH GP and Gary M. Holloway and
delivered at the same time as the certificate (or certificates) for the Exercise
Shares that are being issued.

 

The Person in whose name any certificate or certificates for the Exercise Shares
are to be issued upon exercise of this Warrant shall be deemed to have become
the holder of record of such shares on the date on which this Warrant was
surrendered and payment of the Exercise Price was made, irrespective of the date
of delivery of such certificate or certificates, except that, if the date of
such surrender and payment is a date when the stock transfer books of the Issuer
are closed, such Person shall be deemed to have become the holder of such shares
at the close of business on

 

9

--------------------------------------------------------------------------------


 

the next succeeding date on which the stock transfer books are open (whether
before or after the end of the Exercise Period).

 

2.2                                 NET EXERCISE.

 

(a)                                  Notwithstanding any provision herein to the
contrary, if the Fair Market Value of one Exercise Share is greater than the
Exercise Price (at the date of calculation as set forth below), then in lieu of
exercising this Warrant by payment of cash, check or surrendered Class B Limited
Partnership Interest, the Holder may elect (the “Conversion Right”) to receive
Exercise Shares equal to the value (as determined below) of this Warrant (or the
portion thereof being exercised) by surrender of this Warrant at the principal
office of the Issuer together with the properly endorsed Notice of Exercise in
which event the Issuer shall issue to the Holder a number of Exercise Shares
computed using the following formula:

 

X = Y * (A-B)/A

 

Where:

 

X = the number of Exercise Shares to be issued.

 

Y = the number of Exercise Shares purchasable under this Warrant or, if only a
portion of this Warrant is being exercised, the portion of this Warrant being
exercised (at the date of such calculation).

 

A = the Fair Market Value of one Exercise Share (at the date of such
calculation).

 

B = the Exercise Price (as adjusted pursuant to Section 5 hereof to the date of
such calculation).

 

The Company shall pay all reasonable administrative costs incurred by the Holder
in connection with the exercise of the Conversion Right by the Holder pursuant
to this Section 2.2.

 

(b)                                 Unless indicated otherwise in writing by the
Holder, this Warrant shall automatically be exercised on the last day of the
Exercise Period by the Holder hereof pursuant to Section 2.2(a) hereof for
Common Shares if the Fair Market Value of one Exercise Share is greater than the
Exercise Price per share on such date. The Issuer shall take all actions and
execute and deliver all documents necessary to effect the foregoing, and the
Holder shall be entitled to receive Exercise Shares as if such Holder had
exercised this Warrant pursuant to Section 2.2(a) hereof for the full number of
Exercise Shares purchasable under this Warrant on such date.

 

(c)                                  This Warrant may not be exercised pursuant
to this Section 2.2 for amounts that would result in an aggregate Exercise Price
(i.e., the product of Y and B as denoted in the formula set forth under Section
2.2(a) hereof) of less than $10 million or, if the Holder owns a Warrant that if
exercised in full would result in an aggregate Exercise Price of less than $10
million, for less than the entire Warrant; provided, however, that the preceding
sentence in this

 

10

--------------------------------------------------------------------------------


 

Section 2.2(c) shall not apply to an automatic exercise of this Warrant pursuant
to Section 2.2(b) hereof.

 

2.3                                 RESTRICTION ON EXERCISE.

 

Except as set forth in the proviso below, in no event may the Warrant be
exercised at any time to the extent that the issuance of the Exercise Shares in
connection with such exercise would cause the Trust to be “closely held” within
the meaning of Section 856(h) of the Code or any successor provision; provided,
however, that to the extent an exercise of the Warrant is restricted by this
Section 2.3 with respect to some or all of the Exercise Shares, the Trust or the
Company shall within five (5) Business Days after the Holder delivers a Notice
of Exercise give written notice to the Holder of such restriction, and the
Holder shall have five (5) Business Days from the date it receives such notice
to withdraw its Notice of Exercise (the “Withdrawal Period”).  If the Holder
does not withdraw such notice then the Warrant shall be exercisable and deemed
to have been exercised for Limited Partnership Units but the obligation to
deliver such Units may, at the option of either the Trust or the Company, be
satisfied by the payment of cash equal to the Fair Market Value of such
unexercised portion of the Warrant not later than three (3) Business Days after
the last day of the Withdrawal Period (such value determined at the date of
delivery of the Notice of Exercise).

 

3                                          COVENANTS AND REPRESENTATIONS OF THE
TRUST AND THE COMPANY; SECURITIES MATTERS.

 

3.1                                 COVENANTS AS TO EXERCISE SHARES.

 

(a)                                  Each of the Trust and the Company covenants
and agrees that all Exercise Shares that may be issued upon the exercise of this
Warrant will, upon issuance, be duly authorized, validly issued and outstanding,
fully paid and nonassessable in the case of Common Shares, free of preemptive
rights and free from all taxes, liens, charges and security interests with
respect to the issuance thereof. If the class of the Common Equity Securities or
the class of securities of any other Exercise Shares is then listed or quoted on
a national securities exchange, the National Market System or the Small Cap
Market, all such Exercise Shares upon issuance shall also be so listed or
quoted. Each of the Trust and the Company further covenants and agrees that it
will, at all times during the Exercise Period, have authorized and reserved
solely for purposes of the exercise of this Warrant, free from preemptive
rights, a sufficient number of units or shares of its Common Equity Securities
or the class of securities of any other Exercise Shares to provide for the
exercise in full of this Warrant (without taking into account any possible
exercise pursuant to Section 2.2 hereof). If at any time during the Exercise
Period, the number of authorized but unissued units or shares of Common Equity
Securities or the class of securities of any other Exercise Shares shall not be
sufficient to permit exercise in full of this Warrant (without taking into
account any possible exercise pursuant to Section 2.2 hereof), the Trust or the
Company, as the case may be, will promptly take such corporate or limited
partnership action as shall be necessary to increase its authorized but unissued
units or shares of Common Equity Securities or the class of securities of any
other Exercise Shares to such number of shares as shall be sufficient for such
purposes. Each of the Trust and the Company covenants and agrees that if any
units or shares of Common Equity Securities or any other class of capital stock
to be reserved for the

 

11

--------------------------------------------------------------------------------


 

purpose of the issuance of such units or shares upon the exercise of this
Warrant require registration with or approval of any governmental authority
under any Federal or state law before such units or shares may be validly issued
or delivered upon exercise, then the Trust or the Company, as the case may be,
will in good faith and as expeditiously as possible endeavor to secure such
registration or approval, as the case may be.

 

(b)                                 In the event that at any time, including as
a result of any provision of Section 5, the Exercise Shares shall include any
shares or other securities other than units or shares of Common Equity
Securities, or any other property or assets, the terms of this Warrant shall be
modified or supplemented (in the absence of express written documentation
thereof, shall be deemed to be so modified or supplemented), and each of the
Trust and the Company shall take all actions as may be necessary to preserve, in
a manner and on terms as nearly equivalent as practicable to the provisions of
this Warrant as they apply to the Common Equity Securities, the rights of the
Holder hereunder (including, without limitation, the provisions of Section 5
hereof), including any equitable replacements of the term “Common Equity
Securities” with the term “Exercise Shares” and adjustments of any formula
included herein.

 

(c)                                  To the extent that the Trust and/or the
Company are subject to the reporting requirements of the Exchange Act at any
time during the Exercise Period, the Trust’s and/or the Company’s filings under
the Exchange Act will comply, during the Exercise Period, in all material
respects as to form with the Exchange Act and the rules and regulations
thereunder. If required pursuant to Regulation D under the Securities Act or any
successor regulation thereto, the Trust or the Company, as the case may be,
shall timely file a Form D in respect of the issuance of this Warrant and the
issuance of the Exercise Shares.

 

(d)                                 Until the later of (i) the date as of which
a Holder may sell all of the Exercise Shares without restriction pursuant to
Rule 144(k) under the Securities Act, or any successor rule, and (ii) the last
date on which any of the Warrants remain outstanding, to the extent that the
Trust and/or the Company are subject to the reporting requirements of the
Exchange Act prior to such date, the Trust and/or the Company shall timely file
all reports required to be filed with the Securities and Exchange Commission
(the “SEC”) pursuant to the Exchange Act, and the Trust and/or the Company shall
not terminate its status as an issuer required to file reports under the
Exchange Act other than as a result of a merger or consolidation of the Trust
and/or the Company where the Trust or the Company is not the surviving entity.

 

3.2                                 NO IMPAIRMENT. Except and to the extent as
waived or consented to in writing by the Holder, none of the Trust, the Company
and GMH Communities GP, LLC, a Delaware limited liability company and a general
partner of the Company (together with its successors, including GMH Communities
GP Trust, “GMH GP”) will, by amendment of its declaration of trust, limited
partnership agreement or limited liability company agreement, as the case may
be, or through any reorganization, transfer of assets, consolidation, merger,
dissolution, issue or sale of securities or any other voluntary action, avoid or
seek to avoid the observance or performance of any of the terms to be observed
or performed hereunder by the Trust, the Company or GMH GP, but will at all
times in good faith assist in the carrying out of all the provisions of this
Warrant and in the taking of all such action as may be necessary or appropriate
in order to protect the exercise rights of the Holder against impairment
consistent with the intent and

 

12

--------------------------------------------------------------------------------


 

principles expressed in Section 5.8 below. The foregoing shall be subject to the
right of the Trust, the Company and GMH GP to amend the Declaration of Trust to
(i) create a special ownership limit of 8.5% for the Steven Roth Group (defined
to include Steven Roth and each person (other the Trust and any person that is a
Vornado Holder (as defined below)) to whom shares actually owned by Steven Roth
would be attributed under the constructive ownership rules of either Section 544
of the Code, as modified by Section 856(h) of the Code, or Section 318(a) of the
Code, as modified by Section 856(d)(5) of the Code) and (ii) exempt the Holder
and its subsidiaries (except where the Holder or such a subsidiary is treated as
an “individual” for purposes of Section 542(a)(2) of the Code or any successor
provision) from the application of the ownership limits set forth in the
Declaration of Trust, except to the extent that (a) their ownership of Shares,
directly, indirectly or under applicable constructive ownership rules, would
cause the Trust to be treated as “closely held” within the meaning of Section
856(h) of the Code, (b) any person (other than the Steven Roth Group, the
Holloway Group (defined to include Gary M. Holloway and each person (other than
the Trust) to whom shares actually owned by Gary M. Holloway would be attributed
under the constructive ownership rules of either Section 544 of the Code, as
modified by Section 856(h) of the Code, or Section 318(a) of the Code, as
modified by Section 856(d)(5) of the Code), or the Vornado Holder (defined to
include each of (i) Vornado, (ii) Vornado Realty Trust, a Maryland real estate
investment trust, (iii) any affiliate of Vornado designated pursuant to this
Warrant, (iv) any permitted transfer or assignee of Vornado for purposes of this
Warrant and (v) any entity in which a person described in any of clauses (i),
(ii), (iii) or (iv) holds a direct or indirect interest; provided, however, that
no person shall be treated as a Vornado Holder at any time that such person is
treated as an “individual” for purposes of Section 542(a)(2) of the Code or any
successor provision)) holding a direct or indirect interest (including through
the application of applicable constructive ownership rules) in the Holder or
such a subsidiary would own directly or indirectly (including through the
application of applicable constructive ownership rules) shares in the Trust in
excess of the ownership limitations (not to be less than, with respect to the
Common Shares, 7.1% of the outstanding Common Shares (by number or value,
whichever is more restrictive) and, if the Trust has more than one class of
shares outstanding, 7.1% of the Trust’s outstanding shares, by value) set forth
at any time in the Declaration of Trust, (c) a member of the Steven Roth Group
holding a direct or indirect interest (including through the application of
applicable constructive ownership rules) in the Holder or such a subsidiary
would own directly or indirectly (including through the application of
applicable constructive ownership rules) shares in the Trust such that the
members of the Steven Roth Group, in the aggregate, would own directly or
indirectly (including through the application of applicable constructive
ownership rules) shares in the Trust in excess of the ownership limitations (not
to be less than, with respect to the Common Shares, 8.5% of the outstanding
Common Shares (by number or value, whichever is more restrictive) and, if the
Trust has more than one class of shares outstanding, 8.5% of the Trust’s
outstanding shares (by value) set forth in the Declaration of Trust at any time
for the Steven Roth Group, (d) a member of the Holloway Group holding a direct
or indirect interest (including through the application of applicable
constructive ownership rules) in the Holder or such a subsidiary would own
directly or indirectly (including through the application of applicable
constructive ownership rules) shares in the Trust such that the members of the
Holloway Group, in the aggregate, would own directly or indirectly (including
through the application of applicable constructive ownership rules) shares in
the Trust in excess of the ownership limitations (not to be less than, with
respect to the Common Shares, 20% of the outstanding Common Shares (by number or
value, whichever

 

13

--------------------------------------------------------------------------------


 

is more restrictive) and, if the Trust has more than one class of shares
outstanding, 20% of the Trust’s outstanding shares (by value) set forth at any
time in the Declaration of Trust at any time for the Holloway Group (provided,
in the case of this clause (d), that the Declaration of Trust at such time
provides that in circumstances where clause (d) applies, Equity Shares not
Beneficially or Constructively Owned by Vornado Holders will be transferred to a
charitable trust (where such transfers would help to reduce such excess
ownership by members of the Holloway Group) before Equity Shares Beneficially or
Constructively Owned by Vornado Holders are so transferred to eliminate such
excess ownership by members of the Holloway Group) and (e) during any period on
or after the date of the first closing of an issuance of Common Shares pursuant
to an underwritten offering and during which it is not the case that either (i)
each class of the Trust’s shares qualifies as a class of “publicly-offered
securities” (within the meaning of Section 2510.3-101(b)(2) of the regulations
of the Department of Labor) or (ii) the Trust qualifies for another exception to
Section 2510.3-101 of the regulations of the Department of Labor (other than the
exception that provides that the assets of an ERISA Investor (defined to mean
(I) an employee benefit plan as defined in Section 3(3) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), whether or not
subject to ERISA, or a plan described in Section 4975 of the Code (including,
without limitation, foreign plans and governmental plans) (each a “Plan”), (II)
an entity whose underlying assets include the assets of a Plan by reason of the
Plan’s direct or indirect investment in such entity or (III) an entity that
otherwise constitutes a benefit plan investor within the meaning of Section
2510.3-101 of the regulations of the Department of Labor) will not include any
of the underlying assets of an entity in which it invests if at all times less
than 25% of the value of each class of equity interests in the entity is held by
ERISA Investors), the direct or indirect ownership of shares in the Trust
(including through the application of applicable constructive ownership rules)
by the Holder or such a subsidiary would result in any person owning, directly
or indirectly (including through the application of applicable constructive
ownership rules), shares in the Trust such that 25% or more of any class of
shares in the Trust would be owned, directly or indirectly (including through
the application of applicable constructive ownership rules), by one or more
ERISA Investors (provided, in the case of this clause (e), that the Declaration
of Trust at such time provides that in circumstances where clause (e) applies,
Equity Shares not Beneficially Owned by Vornado Holders will be transferred to a
charitable trust (where such transfers would help to reduce such excess
ownership by ERISA Investors) before Equity Shares Beneficially Owned by Vornado
Holders are so transferred to eliminate such excess ownership by ERISA
Investors). For these purposes, “applicable constructive ownership rules” shall
mean the rules set forth in or under Section 318(a) of the Code, as modified by
Section 856(d)(5) of the Code, and the rules set forth in or under Section 544
of the Code, as modified by Section 856(h)(1)(B) of the Code. The Trust and
Gary M. Holloway, as the sole shareholder of the Trust, covenant and agree that
the Trust’s declaration of trust (i) does not, as of the date hereof, contain
any limitation on ownership that would prevent the Holder from exercising this
Warrant in full at any time and holding all or any of the Common Shares or
Limited Partnership Units deliverable hereunder, other than those restrictions
permitted by the second preceding sentence, and (ii) will not contain any
limitation on ownership that would prevent the Holder from exercising this
Warrant in full at any time and holding all or any of the Common Shares or
Limited Partnership Units deliverable hereunder, other than those limitations
described in the second preceding sentence; except, in the case of both (i) or
(ii), in circumstances where the Holder is treated as “individual” for purposes
of Section 542(a)(2) of the Code (in which circumstances the Holder shall be
subject to the same

 

14

--------------------------------------------------------------------------------


 

ownership restrictions that apply under the Declaration of Trust to persons that
are (i) members of the Steven Roth Group, if the Holder is a member of the
Steven Roth Group, (ii) members of the Holloway Group, if the Holder is a member
of the Holloway Group and (iii) to persons that are not members of the Steven
Roth Group or the Holloway Group and who have not obtained an exemption from the
ownership limitations from the Trust’s board of trustees, if the Holder is not a
member of the Steven Roth Group or the Holloway Group). The parties hereto
acknowledge and agree that the Trust is issuing and the Holder purchasing this
Warrant with the expectation that the Trust will become, through a 100% owned
subsidiary, the sole general partner of the Company for purposes of completing
an Initial Public Offering and that none of the Trust, the Company, GMH GP or
Gary M. Holloway shall take any action to cause or that results in another
Person becoming general partner of the Company, by merger, consolidation or
otherwise, without causing such entity to expressly assume all of the covenants,
agreements, representations and warranties of the Trust hereunder. In the event
that GMH GP effects an initial public offering as general partner of the
Company, then GMH GP shall execute an instrument assuming all of the covenants,
agreements, representations and warranties of the Trust hereunder.

 

3.3                                 NOTICES OF RECORD DATE. In the event (i) the
Trust or the Company takes a record of the holders of any class of securities
for the purpose of determining the holders thereof who are entitled to receive
any dividend or other distribution, (ii) the Trust or the Company authorizes the
granting to the holders of Common Equity Securities (or holders of the class of
securities of any other Exercise Shares) of rights to subscribe to or purchase
any shares of capital stock of any class or securities convertible into any
shares of capital stock or of any other right, (iii) the Trust or the Company
authorizes any reclassification of, or any recapitalization involving, any class
of Common Equity Securities or any consolidation or merger to which the Trust or
the Company is a party and for which approval of the stockholders of the Trust
or the limited partners of the Company is required, or of the sale or transfer
of all or substantially all of the assets of the Trust or the Company, (iv) the
Trust or the Company authorizes or consents to or otherwise commences the
voluntary or involuntary dissolution, liquidation or winding up of the Trust or
the Company, or (v) the Trust or the Company authorizes or takes any other
action that would trigger an adjustment in the Exercise Price or the number or
amount of units or shares of Common Equity Securities or other Exercise Shares
subject to this Warrant (other than a stock split or combination), the Trust or
the Company shall mail to the Holder, at least twenty (20) days prior to the
earlier of the record date for any such action or stockholder vote and the date
of such action, a notice specifying (a) which action is to be taken and the date
on which any such record is to be taken for the purpose of any such action, (b)
the date that any such action is to take place, and (c) the amount and character
of any stock, other securities or property and amounts, or rights or options
with respect thereto, proposed to be issued, granted or delivered to each holder
of Common Equity Securities (or holders of the class of securities of any other
Exercise Shares).

 

3.4                                 APPROVAL BY SHAREHOLDER AND GENERAL PARTNER
AND LIMITED PARTNERS. The Trust represents and warrants to the Holder that this
Warrant, its terms and its issuance and sale have been approved by a vote the
sole shareholder of the Trust and its Board of Trustees.  The Company represents
and warrants to the Holder that this Warrant, its terms and its

 

15

--------------------------------------------------------------------------------


 

issuance and sale have been approved by a vote of the general and limited
partners of the Company.

 

4                                          REPRESENTATIONS AND AGREEMENTS OF
HOLDER.

 

4.1                                 REPRESENTATIONS OF HOLDER. The Holder hereby
represents and warrants to the Trust and the Company, as of the date hereof,
that:

 

(a)                                  ACQUISITION PURSUANT TO EXEMPTION;
ACCREDITED INVESTOR; ACQUISITION OF WARRANT FOR PERSONAL ACCOUNT. The Holder is
an “accredited investor” within the meaning of Rule 501 under Regulation D
promulgated under the Securities Act. The Holder represents and warrants that it
is acquiring this Warrant and, to the extent this Warrant is exercised, the
Exercise Shares solely for its account for investment purposes only and not with
a view to or for sale or distribution of said Warrant or Exercise Shares or any
part thereof, other than potential transfers between Affiliates or transfers
pursuant to an effective registration statement under, or an exemption from the
registration requirements of, the Securities Act.

 

(b)                                 SECURITIES ARE NOT REGISTERED.

 

i.                  The Holder understands that this Warrant and the Exercise
Shares have not been registered under the Securities Act, on the basis that no
distribution or public offering is being effected. The Holder realizes that the
basis for the exemption set forth above may not be present if, notwithstanding
its representations, the Holder has a present intention of acquiring the
securities for a fixed or determinable period in the future, selling (in
connection with a distribution or otherwise), granting any participation in, or
otherwise distributing the securities. The Holder has no such present intention,
except that, subject to Section 4.2, the Holder may, in the future, transfer
between Affiliates or transfer pursuant to an effective registration statement
under, or an exemption from the registration requirements of, the Securities
Act.

 

ii.               The Holder has had full access to all information it considers
necessary or appropriate to make an informed investment decision with respect to
this Warrant and has been given the opportunity to ask questions of the Trust
and the Company and its representatives concerning this transaction and has such
knowledge and experience in financial and business matters as to be capable of
evaluating the merits and risks of an investment in the Trust and the Company
and can bear the economic risk of its investment in this Warrant.

 

4.2                                 DISPOSITION OF WARRANT AND EXERCISE SHARES.

 

(a)                                  The Holder agrees not to make any
disposition of all or any part of the Exercise Shares in any event unless:

 

16

--------------------------------------------------------------------------------


 

(i)                                     the Trust or the Company, as the case
may be, shall have received a letter secured by the Holder from the staff of the
SEC stating that no action will be recommended to the SEC with respect to the
proposed disposition;

 

(ii)                                  there is then in effect a registration
statement under the Securities Act covering such proposed disposition and such
disposition is made in accordance with said registration statement;

 

(iii)                               the Holder shall have furnished the Trust or
the Company, as the case may be, with an opinion of counsel for the Holder,
reasonably satisfactory to the Trust or the Company, as the case may be, to the
effect that such disposition may be made in compliance with Rule 144 under the
Securities Act; or

 

(iv)                              the Holder shall have notified the Trust or
the Company, as the case may be, of the proposed disposition and shall have
furnished it with a statement of the circumstances surrounding the proposed
disposition and, if reasonably requested by the Trust or the Company, as the
case may be, the Holder shall have furnished it with an opinion of counsel for
the Holder, reasonably satisfactory to the Trust or the Company, as the case may
be, to the effect that such disposition will not require registration of such
Exercise Shares under the Securities Act or any applicable state securities
laws.

 

(b)                                 The Holder further agrees not to make any
disposition of all or any part of this Warrant in any event unless (A) the
Holder shall have notified the Trust and the Company of the proposed disposition
not less than five (5) Business Days prior to such proposed disposition and
shall have furnished the Trust and the Company with a statement of the
circumstances surrounding the proposed disposition and, if reasonably requested
by the Trust and the Company, the Holder shall have furnished the Trust and the
Company with an opinion of counsel for the Holder, reasonably satisfactory to
the Trust and the Company, to the effect that such disposition will not require
registration of such Warrant under the Securities Act or any applicable state
securities laws, and (B) such transferee has executed and delivered to the Trust
and the Company an agreement whereby such transferee agrees to become a party
hereto and to be bound by all the provisions hereof and thereof.

 

(c)                                  The Holder is aware that the Exercise
Shares may not be sold pursuant to Rule 144 under the Securities Act unless the
applicable conditions thereof are met, including, among other things, the
required holding period set forth in Rule 144 under the Securities Act and the
number of shares being sold during any three-month period not exceeding
specified limitations.

 

(d)                                 The Holder understands and agrees that all
certificates evidencing the Exercise Shares may bear the following legend
(unless such shares have been disposed of in accordance with Section 4.2(a)(ii)
or (iii) or such legend is no longer required to comply with applicable
securities laws):

 

“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”). THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED
OR HYPOTHECATED

 

17

--------------------------------------------------------------------------------


 

IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO SUCH SECURITIES
UNDER THE SECURITIES ACT UNLESS AN EXEMPTION FROM SUCH REGISTRATION IS
AVAILABLE.”

 

Any certificate issued at any time in exchange or substitution for any
certificate bearing such legend (except a new certificate issued upon completion
of a public distribution pursuant to an effective registration statement under
the Securities Act) shall also bear such legend unless such legend is no longer
required to comply with applicable securities laws.

 

(e)                                  Notwithstanding the foregoing or any
provision of the Limited Partnership Agreement, in the event that an Initial
Public Offering is not completed within six months from the date hereof and the
Holder exercises this Warrant to acquire Limited Partnership Units, then the
Limited Partnership Units so acquired may be transferred by the Holder subject
to compliance only with applicable securities laws.

 

5.                                       ADJUSTMENT OF EXERCISE PRICE, UNITS OR
SHARES OF COMMON EQUITY SECURITIES PURCHASABLE AND NUMBER OF WARRANTS.

 

5.1                                 ADJUSTMENT OF EXERCISE PRICE. The Exercise
Price, as defined in Section 1, shall be subject to adjustment from time to time
as follows:

 

(a)                                  If an Issuer after the date hereof shall
(i) pay a dividend or make a distribution to all holders of any class of Common
Equity Securities with respect to such holders’ Common Equity Securities and in
units or shares of Common Equity Securities, (ii) split or otherwise subdivide
the outstanding units or shares of Common Equity Securities, or (iii) combine
the outstanding units or shares of Common Equity Securities into a smaller
number of units or shares, then in any such case the Exercise Price in effect
immediately prior thereto shall be adjusted to a price obtained by multiplying
such Exercise Price by a fraction of which the numerator shall be the number of
units or shares of Common Equity Securities outstanding prior to such action and
the denominator shall be the number of units or shares of Common Equity
Securities outstanding after giving effect to such action. An adjustment made
pursuant to clause (i) of this subsection (a) shall become effective retroactive
to the date immediately after the Record Date for such dividend or distribution,
and an adjustment made pursuant to clause (ii) or (iii) of this subsection (a)
shall become effective immediately after the effective date of such subdivision
or combination.

 

(b)                                 If an Issuer after the date hereof shall
issue rights, options or warrants to all holders of any class of Common Equity
Securities with respect to such holders’ Common Equity Securities to subscribe
for or purchase units or shares of Common Equity Securities or securities
convertible into or exchangeable or redeemable for Common Equity Securities at a
price per share less than the Applicable Price per share or unit on the issuance
date thereof, the Exercise Price in effect immediately prior thereto shall be
adjusted to a price obtained by multiplying such Exercise Price by a fraction of
which (i) the numerator shall be the number of units or shares of Common Equity
Securities outstanding on the date of issuance of such rights, options or
warrants plus the number of units or shares of the class of Common Equity
Securities subject to such rights, options or warrants which the aggregate
consideration for the total number of units

 

18

--------------------------------------------------------------------------------


 

or shares so to be offered would purchase at the Applicable Price of a unit or
share of the class of Common Equity Securities subject to such rights, options
or warrants, and (ii) the denominator shall be the number of units or shares of
Common Equity Securities outstanding on the date of issuance of such rights,
options or warrants plus the number of additional units or shares of Common
Equity Securities to be offered for subscription or purchase; provided, however,
that no adjustment shall be made if an Issuer issues or distributes to the
Holder the rights, options or warrants which the Holder would have been entitled
to receive had this Warrant been exercised prior to the Record Date (and, if
applicable, had this Warrant been exercisable for the class of Common Equity
Securities receiving such issuance or distribution). Any such adjustments shall
be made whenever such rights, options or warrants are issued to all holders of
any class of Common Equity Securities with respect to such holders’ Common
Equity Securities and shall become effective retroactive to the date immediately
after the Record Date for the determination of limited partners or stockholders,
as the case may be, entitled to receive such rights, options or warrants unless
such rights, options or warrants are not immediately exercisable, in which case,
any such adjustments shall be made at such time such rights, options or warrants
become exercisable. Upon expiration of the period during which any such rights,
options or warrants may be exercised, any adjustment previously made pursuant to
the foregoing provisions shall be recalculated to take into consideration only
those rights, options or warrants actually exercised during the applicable
period for exercise and notice of any such further adjustment to the Exercise
Price shall be given to the Holder as herein provided.

 

(c)                                  If an Issuer after the date hereof shall
issue or distribute to all holders of any class of Common Equity Securities (or
any class of capital stock or common units that is convertible into or
exchangeable or redeemable for Common Equity Securities) with respect to such
holders’ Common Equity Securities (or such other capital stock or common units)
evidences of its indebtedness, cash, or other assets, shares of capital stock or
common units of any class or any other securities (other than the Common Equity
Securities) or rights to subscribe therefor (excluding those referred to in
subsection (b) above), in each such case the Exercise Price in effect
immediately prior thereto shall be adjusted to a price obtained by multiplying
such Exercise Price by a fraction of which (i) the numerator shall be the
difference between (x) the amount, for each class of Common Equity Securities
then outstanding, of the Fair Market Value per unit or share of such class of
Common Equity Securities, multiplied by the number of outstanding units or
shares of such class of Common Equity Securities, in each case on the Record
Date, and (y) the Fair Market Value of the assets, cash or evidences of
indebtedness so distributed, or shares of capital stock or other securities or
rights to subscribe therefor so issued, and (ii) the denominator shall be
product of the amount, for each class of Common Equity Securities then
outstanding, of the Fair Market Value per unit or share of such class of Common
Equity Securities, multiplied by the number of outstanding units or shares of
such class of Common Equity Securities, in each case on the Record Date;
provided, however, that no adjustment shall be made if the Issuer issues or
distributes to the Holder the evidence of indebtedness, cash, other assets,
capital stock or other securities or subscription rights referred to above in
this subsection (c) that the Holder would have been entitled to receive had this
Warrant been exercised in full prior to the Record Date (and, if applicable, had
this Warrant been exercisable for the class of Common Equity Securities or such
other class of capital stock that is convertible into or exchangeable or
redeemable for Common Equity Securities receiving such issuance or
distribution). The Issuer shall provide the Holder, upon receipt of a written
request

 

19

--------------------------------------------------------------------------------


 

therefor, with any indenture or other instrument defining the rights of the
holders of any indebtedness, assets, capital stock or other securities or
subscription rights referred to in this Section 5.1(c). Any such adjustment
shall be made whenever any such distribution is made, and shall become effective
retroactive to the date immediately after the Record Date. Upon expiration of
the period during which any subscription rights granted pursuant to this
subsection (c) may be exercised, any adjustment previously made pursuant to the
foregoing provisions shall be recalculated to take into consideration only those
subscription rights actually exercised during the applicable period for exercise
and notice of any such further adjustment to the Exercise Price shall be given
to the Holder as herein provided.  For the avoidance of doubt, distributions of
income or returns on capital with respect to the Class B Limited Partnership
Interest shall not result in an adjustment to the Exercise Price pursuant to
this Section 5.1(c).

 

(d)                                 For purposes of Sections 5.1(a), 5.1(b) and
5.1(c), any dividend or distribution to which Section 5.1(c) is applicable that
also includes units or shares of Common Equity Securities, a subdivision of
Common Equity Securities or a combination of Common Equity Securities to which
Section 5.1(a) applies, or rights or warrants to subscribe for or purchase units
or shares of Common Equity Securities to which Section 5.1(b) applies (or any
combination thereof), shall be deemed instead to be:

 

(i)                                     a dividend or distribution of the
evidences of indebtedness, cash, other assets, shares of capital stock, other
securities or subscription rights, other than such units or shares of Common
Equity Securities, such subdivision or combination or such rights, options or
warrants to which Sections 5.1(a) and 5.1(b) apply, respectively (and any
Exercise Price reduction required by Section 5.1(c) with respect to such
dividend or distribution shall then be made), immediately followed by

 

(ii)                                  a dividend or distribution of such units
or shares of Common Equity Securities, such subdivision or combination or such
rights, options or warrants to which Sections 5.1(a) and 5.1(b) apply (and any
further Exercise Price reduction required by Sections 5.1(a) and 5.1(b) with
respect to such actions shall then be made).

 

(e)                                  In case a tender or exchange offer (other
than an odd lot offer) by an Issuer for any Common Equity Securities, or other
repurchase of any Common Equity Securities by an Issuer, is consummated at a
price in excess of the Market Price of the Common Equity Securities subject to
such tender or exchange offer or repurchase, at the expiration of such tender or
exchange offer or at the time of such repurchase (as the case may be), the
Exercise Price in effect immediately prior thereto shall be adjusted to a price
obtained by multiplying such Exercise Price by a fraction of which (i) the
numerator shall be such Market Price, less the amount of the excess of the value
of the tender or exchange offer price or repurchase price over the Market Price,
and (ii) the denominator shall be the Market Price, such adjustment to become
effective immediately prior to the opening of business on the day following such
date of expiration or date of repurchase (as the case may be).

 

20

--------------------------------------------------------------------------------


 

(f)                                    In the event of an adjustment to the
Trust Exercise Price as a result of any adjustment pursuant to this Agreement,
the LP Exercise Price shall be adjusted, if an adjustment is not already
required by another provision of this Agreement, in order to maintain the
intended relationship between the Limited Partnership Units and the Common
Shares and the right of a holder of one Limited Partnership Unit to receive,
upon redemption or exchange of such Unit, one Common Share.

 

5.2                                 ADJUSTMENT OF NUMBER OF EXERCISE SHARES
PURCHASABLE UPON EXERCISE OF WARRANTS. Upon each adjustment of the Exercise
Price pursuant to Section 5.1 or 5.4 hereof, the number of Exercise Shares
purchasable upon exercise of this Warrant shall be adjusted to the number of
Exercise Shares, rounded up or down, as the case may be, to the nearest full
unit or share, obtained by (i) multiplying the number of Exercise Shares
purchasable immediately prior to such adjustment by the Exercise Price in effect
prior to such adjustment, and (ii) dividing the product so obtained by the
Exercise Price in effect after such adjustment of the Exercise Price.

 

5.3                                 RIGHTS UPON CONSOLIDATION, MERGER, SALE,
TRANSFER, RECLASSIFICATION OR RECAPITALIZATION.

 

(a)                                  In case an Issuer after the date hereof (a)
shall consolidate with or merge into any other Person and shall not be the
continuing or surviving corporation or limited partnership of such consolidation
or merger, (b) shall permit any other Person to consolidate with or merge into
such Issuer and such Issuer shall be the continuing or surviving Person but, in
connection with such consolidation or merger, the Common Equity Securities or
other securities or property otherwise issuable upon exercise of this Warrant
shall be changed into or exchanged for stock or other securities of any other
Person or cash or any other property, (c) shall transfer (by sale, lease or
otherwise) all or substantially all of its properties or assets or the
properties or assets of its Significant Subsidiaries to any other Person, or (d)
shall effect a capital reorganization or reclassification of the Common Equity
Securities or other securities or property otherwise issuable upon exercise of
this Warrant (other than a capital reorganization or reclassification resulting
in the issuance of additional units or shares of Common Equity Securities for
which adjustment in the Exercise Price is provided in Section 5.1 or 5.4 unless
such adjustment pursuant to Section 5.1 or 5.4 fails to take into account all
steps in a multi-step transaction), then, and in the case of each such
transaction, proper provision shall be made so that, upon the basis and the
terms and in the manner provided in this Warrant, the Holder, upon the exercise
hereof at any time after the consummation of such transaction (until the end of
the Exercise Period), shall be entitled to receive (at the aggregate Exercise
Price in effect at the time of such consummation for all Common Equity
Securities or other securities or property otherwise issuable upon such exercise
immediately prior to such consummation), in lieu of the Common Equity Securities
or other securities or property otherwise issuable upon such exercise prior to
such consummation, the kind and amount of shares, other securities, property,
assets or cash that the Holder would have been entitled to receive upon the
consummation of such transaction had the Holder exercised this Warrant
immediately prior to the consummation of such transaction, subject to
adjustments (subsequent to such consummation) as nearly equivalent as possible
to the adjustments provided for in this Section 5.  In addition, upon the
exercise hereof at any time after the consummation of such transaction, the
Holder may elect to receive, in lieu of such shares or

 

21

--------------------------------------------------------------------------------


 

other securities, property or assets that the Holder would have been entitled to
receive upon the consummation of such transaction, the cash equivalent thereof
(with the cash value determined by reference to the Fair Market Value of such
shares or other securities, property or assets that the Holder would have
received).  If the Holder elects to receive such cash equivalent, the Company or
the surviving Person shall bear any costs and expenses incurred in connection
with any sale or disposition of such shares or other securities, property or
assets, and shall promptly deliver the cash proceeds to the Holder (in any event
within five (5) Business Days after receipt of such cash proceeds by the
Issuer).  In no event shall an Issuer undertake any such transaction unless
appropriate provision is made by such Issuer or the surviving Person as part of
any such transaction for the obligations provided hereunder.

 

(b)                                 An Issuer shall not consummate any
transaction that effects or permits any such event or occurrence unless each
Person whose shares of stock, securities or assets will be issued, delivered or
paid to the holders of the Common Equity Securities (including such Issuer with
respect to clause (ii) below), prior to or simultaneously with the consummation
of the transaction, (i) is, in the case of the Trust, a Maryland corporation or
trust, or, in the case of the Company, a limited partnership organized and
existing under the laws of the United States of America or any State or the
District of Columbia, and (ii) expressly assumes, or in the case of such Issuer,
acknowledges, by a Warrant supplement or other document in a form substantially
similar hereto and to the satisfaction of the Holder, executed and delivered to
the Holder, the obligation to deliver to such Holder such shares of stock,
securities or assets, including cash, as, in accordance with the foregoing
provisions of this Section 5.3, such Holder is entitled to purchase, and all
other obligations and liabilities under this Warrant, including obligations and
liabilities in respect of subsequent adjustments that are required under this
Warrant.

 

(c)                                  The above provisions of this Section 5.3
shall similarly apply to successive reclassifications and changes of Exercise
Shares and to successive consolidations, mergers, leases, sales or conveyances.

 

5.4                                 SALE OF SHARES BELOW APPLICABLE PRICE.

 

(a)                                  If at any time or from time to time after
the date hereof, an Issuer issues or sells, or is deemed by the express
provisions of this Section 5.4 to have issued or sold, Additional Common Equity
Securities (as defined below), other than as provided in Section 5.1, 5.2 or 5.3
above, including as part of an Initial Public Offering, for an Effective Price
(as defined below) less than the Applicable Price (such issue, a “Qualifying
Dilutive Issuance”), then and in each such case, the then effective Exercise
Price shall be reduced, effective as of the opening of business on the date of
such issue or sale (or if earlier, the date on which a binding agreement
providing for such issue or sale was entered into), to a price determined by
multiplying the Exercise Price in effect immediately prior to such issuance or
sale by a fraction:

 

(i)                                     the numerator of which shall be (A) the
number of units or shares of Common Equity Securities outstanding immediately
prior to such issue or sale, plus (B) the number of units or shares of Common
Equity Securities being issued or sold or deemed to be issued or sold which the
aggregate consideration received by such Issuer for the total number of

 

22

--------------------------------------------------------------------------------


 

Additional Common Equity Securities so issued or deemed to be so issued would
purchase at the Applicable Price, and

 

(ii)                                  the denominator of which shall be the
number of units or shares of Common Equity Securities outstanding immediately
prior to such issue or sale plus the total number of Additional Common Equity
Securities so issued or deemed to be so issued.

 

Notwithstanding the foregoing, no adjustment shall be made pursuant to this
Section 5.4 for awards of restricted Common Shares from the Trust’s Equity
Incentive Compensation Plan made to Trustees of the Trust that are not also
employees of the Trust and to employees of the Trust so long as all such awards
are approved by the Trust’s Board of Trustees or a committee of the Board of
Trustees of the Trust comprised solely of “non-employee” trustees, within the
meaning of Rule 16b-3 under the Exchange Act, which committee may include the
Compensation Committee of such Board if such committee is so comprised, and the
aggregate number of Common Shares so awarded during the first 18 months
following the IPO Date does not exceed 750,000 Common Shares, subject to
adjustment pursuant to Section 5 hereof.

 

(b)                                 For the purpose of the adjustment required
under this Section 5.4, if an Issuer issues or sells (x) stock or other
securities convertible into or exchangeable or redeemable for units or shares of
Common Equity Securities (such convertible, exchangeable or redeemable stock or
securities being herein referred to as “Convertible Securities”) or (y) rights,
options or warrants for the purchase of units or shares of Common Equity
Securities or Convertible Securities and if the Effective Price of such units or
shares of Common Equity Securities is less than the Applicable Price, in each
case such Issuer shall be deemed to have issued at the time of the issuance of
such rights, options or warrants or Convertible Securities the maximum number of
Additional Common Equity Securities issuable upon exercise, conversion, exchange
or redemption thereof and to have received as aggregate consideration for the
issuance of such shares an amount equal to the total amount of the
consideration, if any, received by such Issuer for the issuance or sale of such
rights, options or warrants or Convertible Securities plus the minimum amounts
of consideration, if any, payable to such Issuer upon the exercise, conversion,
exchange or redemption of such rights, options or warrants or Convertible
Securities (other than by cancellation of liabilities or obligations evidenced
by such Convertible Securities); provided that:

 

(i)                                     subject to paragraph (d) below, if the
minimum amounts of such consideration cannot be ascertained, but are a function
of anti-dilution or similar protective clauses, such Issuer shall be deemed to
have received the minimum amounts of consideration without reference to such
clauses; and

 

(ii)                                  if the minimum amount of consideration
payable to such Issuer upon the exercise, conversion, exchange or redemption of
such rights, options, warrants or Convertible Securities is reduced over time or
on the occurrence or non-occurrence of specified events other than by reason of
anti-dilution adjustments, the Effective Price shall be recalculated using the
figure to which such minimum amount of consideration is reduced; provided
further, that if the minimum amount of consideration payable to such Issuer upon
the exercise, conversion, exchange or redemption of such rights, options,
warrants or Convertible Securities is subsequently increased,

 

23

--------------------------------------------------------------------------------


 

the Effective Price shall be again recalculated using the increased minimum
amount of consideration payable to such Issuer but only upon the exercise,
conversion, exchange or redemption of such rights, options, warrants or
Convertible Securities.

 

No further adjustment of the Exercise Price, as adjusted upon the issuance of
such rights, options, warrants or Convertible Securities, shall be made as a
result of the actual issuance of Additional Common Equity Securities upon the
exercise of any such rights, options or warrants or the conversion, exchange or
redemption of any such Convertible Securities. If any such rights, options or
warrants or the conversion, exchange or redemption privilege represented by any
such Convertible Securities shall expire without having been exercised, the
Exercise Price as adjusted upon the issuance of such rights, options, or
warrants or Convertible Securities shall be readjusted to the Exercise Price
which would have been in effect had an adjustment been made on the basis of only
the Additional Common Equity Securities, if any, actually issued or sold on the
exercise, conversion, exchange or redemption of such rights, options, warrants
or Convertible Securities, and on the basis that such Additional Common Equity
Securities, if any, were issued or sold for the consideration actually received
by such Issuer upon such exercise, conversion, exchange or redemption (other
than by cancellation of liabilities or obligations evidenced by such Convertible
Securities), plus the consideration, if any, actually received by such Issuer
for the issue or sale of all such rights, options, warrants and Convertible
Securities, whether or not exercised, provided that such readjustment shall not
apply to prior exercises of this Warrant.

 

(c)                                  For the purpose of making any adjustment to
the Exercise Price of the Exercise Shares required under this Section 5.4,
“Additional Common Equity Securities” shall mean all units or shares of Common
Equity Securities issued by an Issuer or deemed to be issued pursuant to this
Section 5.4 (including units or shares of Common Equity Securities subsequently
reacquired or retired by an Issuer).

 

The “Effective Price” of Additional Common Equity Securities shall mean the
quotient determined by dividing (x) the aggregate consideration received, or
deemed to have been received by an Issuer for such issue under this Section 5.4,
for such Additional Common Equity Securities, by (y) the total number of
Additional Common Equity Securities issued or sold, or deemed to have been
issued or sold by the Issuer under this Section 5.4.

 

(d)                                 In the event that an Issuer issues or sells,
or is deemed to have issued or sold, Additional Common Equity Securities in a
Qualifying Dilutive Issuance (the “First Dilutive Issuance”), then in the event
that the Issuer issues or sells, or is deemed to have issued or sold, Additional
Shares of Common Equity Securities in a Qualifying Dilutive Issuance other than
the First Dilutive Issuance (a “Subsequent Dilutive Issuance”) pursuant to the
same instruments as the First Dilutive Issuance, then, and in each such case
upon a Subsequent Dilutive Issuance, the Exercise Price shall be reduced to the
Exercise Price that would have been in effect had the First Dilutive Issuance
and each Subsequent Dilutive Issuance all occurred on the closing date of the
First Dilutive Issuance.

 

5.5                                 DE MINIMIS ADJUSTMENTS. The adjustments
required by this Section 5 shall be made whenever and as often as any specified
event requiring an adjustment shall occur, except that no adjustment pursuant to
Section 5.1, 5.3 or 5.4 hereof shall be required unless such

 

24

--------------------------------------------------------------------------------


 

adjustment would require an increase or decrease of at least $0.01 in the
Exercise Price then subject to adjustment; provided, however, that any
adjustments that are not made by reason of this Section 5.5 shall be carried
forward and (i) made as soon as such adjustment, together with other adjustments
required by this Section 5 and not previously made, would result in an increase
or decrease of at least $0.01 in the Exercise Price as of the date of exercise,
or (ii) made upon the date of exercise, in whole or in part, of the Warrant. In
case an Issuer shall at any time issue Common Equity Securities by way of
dividend on any stock or other securities of an Issuer or split or otherwise
subdivide or combine the outstanding units or shares of Common Equity
Securities, said amount of $0.01 specified in the preceding sentence (as
theretofore increased or decreased, if said amount shall have been adjusted in
accordance with the provisions of this Section 5.5) shall forthwith be
proportionately increased in the case of such a combination or decreased in the
case of such a subdivision or stock dividend so as appropriately to reflect the
same. All calculations under this Section 5 shall be made to the nearest
hundredth of a cent.

 

5.6                                 CONDITION PRECEDENT TO REDUCTION OF EXERCISE
PRICE BELOW PAR VALUE OF SHARES OF COMMON EQUITY SECURITIES OR INCREASE IN PAR
VALUE TO ABOVE EXERCISE PRICE.

 

To the extent that any of Common Equity Securities have a par value,

 

(a)                                  before taking any action that would require
an adjustment reducing the Exercise Price to below the then par value of any of
the shares of Common Equity Securities issuable upon exercise of this Warrant,
an Issuer shall take any action that may, in the opinion of its counsel, be
necessary in order that such Issuer may validly and legally issue fully paid and
non-assessable shares (in the case of the Trust) of such Common Equity
Securities at such adjusted Exercise Price; and

 

(b)                                 before taking any action that would
increase, or would result in an increase in, the par value, if any, of the
Common Equity Securities issuable upon exercise of this Warrant to an amount
that is greater than the then effective Exercise Price, such Issuer shall take
such action that is necessary in order that such Issuer may validly and legally
issue fully paid and non-assessable shares (in the case of the Trust) of such
Common Equity Securities at such then effective Exercise Price.

 

5.7                                 CERTIFICATE OF ADJUSTMENT. In each case of
an adjustment or readjustment of the Exercise Price, an Issuer, at its sole
expense, shall compute such adjustment or readjustment in accordance with the
provisions hereof and prepare a certificate showing such adjustment or
readjustment, and shall mail such certificate, by first class mail, postage
prepaid, to the Holder at the Holder’s address, as provided in Section 14
hereof, no later than five (5) Business Days following the effective date of
such adjustment or readjustment. The certificate shall set forth such adjustment
or readjustment, showing in detail the facts upon which such adjustment or
readjustment is based, including a statement of (i) the number of Additional
Common Equity Securities issued or sold or deemed to have been issued or sold;
(ii) the consideration received or deemed to be received by the Issuer for any
Additional Common Equity Securities issued or sold or deemed to have been issued
or sold; (iii) the Exercise Price at the time in effect; and (iv) the

 

25

--------------------------------------------------------------------------------


type and amount, if any, of other property which would be received upon exercise
of this Warrant.

 

5.8                                 OTHER DILUTIVE EVENTS. If any event or
occurrence shall occur as to which the provisions of this Section 5 are not
strictly applicable but as to which the failure to make any adjustment to the
Exercise Price and/or the number of shares or other assets or property subject
to this Warrant would adversely affect the purchase rights or value represented
by this Warrant in accordance with the essential intent and principles of this
Warrant, including this Section 5, then, in each such case, each Issuer shall
determine the adjustment, if any, on a basis consistent with the essential
intent and principles established in this Warrant, including this Section 5,
necessary to preserve, without dilution, the purchase rights represented by this
Warrant. If such determination involves or is based on a determination of the
Fair Market Value of any securities or other assets or property, such
determination shall be made in accordance with the Valuation Procedure.

 

5.9                                 GENERAL ADJUSTMENT PROVISIONS.

 

(a)                                  In any case in which this Section 5 shall
require that an adjustment be made retroactive to the date immediately following
a Record Date, an Issuer may elect to defer (but only until five (5) Business
Days following the mailing by such Issuer to the Holder of the certificate as
required by Section 5.7) issuing to the Holder, in the event of any exercise of
this Warrant after such Record Date, the units or shares of Common Equity
Securities issuable upon such exercise in excess of the units or shares of
Common Equity Securities issuable upon such exercise prior to such adjustment,
if any.

 

(b)                                 The provisions and adjustments provided for
in this Section 5 shall apply to successive events or occurrences of the types
described in this Section 5.

 

(c)                                  For the purpose of making any adjustment
required under this Section 5 that requires a determination of the aggregate
consideration received by an Issuer for any sale, issue or distribution of
securities, the aggregate consideration received by such Issuer shall equal the
sum of: (i) to the extent it consists of cash, the net amount of cash received
by the Issuer after deduction of any underwriting or similar commissions,
compensation or concessions paid or allowed by such Issuer in connection with
such issue or sale but without deduction of any expenses payable by such Issuer,
and (ii) to the extent it consists of property or assets other than cash, the
Fair Market Value of the property or assets.

 

5.10                           SIGNIFICANT SUBSIDIARIES. If any Significant
Subsidiary of an Issuer issues or grants (i) any capital stock or equity
ownership interest; (ii) any rights, options, warrants or convertible securities
that are exercisable for or convertible into any capital stock or other equity
ownership interest; or (iii) any stock appreciation rights, phantom stock
rights, or any other profit participation rights, or any rights or options to
acquire any such rights, in each case of clauses (i), (ii) and (iii) above, to
any Person other than such Issuer or its wholly-owned subsidiaries, such Issuer
shall determine an anti-dilution adjustment, if any, on a basis consistent with
the essential intent and principles established herein, including but not
limited to this Section 5, necessary to preserve, without dilution, the purchase
rights represented by this Warrant. If such determination

 

26

--------------------------------------------------------------------------------


 

involves or is based on a determination of the Fair Market Value of any
securities or other assets or property, such determination shall be made in
accordance with the Valuation Procedure.

 

5.11                           ADJUSTMENT FOR MILITARY PROPERTIES. In the event
that a military housing project listed below is not acquired by the Company by
the date set forth below corresponding to such project or, a property or
properties, in replacement of such project, are not contributed by such date to
the Company by Gary M. Holloway for no additional interest in the Company or the
Trust that is projected to provide cash flow to the Company that will at least
equal the cash flow projected to be contributed by such project to the Company,
then the percentage economic interest included in the definition of LP Fixed
Percentage Number and Trust Fixed Percentage Number shall be increased, by
proportionate increase of the 20.972% and 17.292% comprising the 38.264% in such
definitions (as such may have been adjusted pursuant to this Section 5), by the
LP Fixed Percentage set forth below corresponding to the property not acquired,
but the Limited Partnership Units necessary to satisfy such increase upon
exercise of this Warrant shall be satisfied entirely by transfer of Limited
Partnership Units representing the LP Fixed Percentage Number indicated below,
subject to adjustment as provided in this Warrant, including, but not limited to
the other sections of this Section 5, by Gary M. Holloway to the Holder free and
clear of any mortgage, deed of trust, lien (statutory or other), pledge,
hypothecation, assignment, preference, priority, security interest, or any other
encumbrance or charge (including, without limitation, any conditional sale or
other title retention agreement, any sale-leaseback, any financing lease having
substantially the same economic effect as any of the foregoing, the filing of
any financing statement or similar instrument under the Uniform Commercial Code
or comparable law of any jurisdiction, domestic or foreign, and mechanics’,
materialmen’s and other similar liens and encumbrances) (each, a “Lien”). The
amount of cash flow projected for a military housing project and replacement
property or properties hereunder shall be determined in accordance with the
Valuation Procedure, assuming all projects and properties involve at least $10
million of value.  In the event that none of the three military housing projects
is acquired and no replacement properties are contributed, the maximum amount of
increase in the percentage economic interest in the Company included in the
definition of LP Fixed Percentage Number as a result of such failure shall be
14.999%.  If the projected cash flow from a replacement property or properties
replaces some but not all of the projected cash flow from a military project not
acquired, then the amount of increase in the percentage economic interest of the
Company included in the definition of LP Fixed Percentage Number shall be
proportionately adjusted.  In no event shall such increase result in any
increase in the Exercise Price.  If this Warrant has been exercised in full
prior to the applicable date set forth below, then any such Limited Partnership
Units corresponding to a project not acquired shall be released from the escrow
and transferred to the Holder immediately following the applicable date.  Prior
to the applicable date set forth below, such Limited Partnership Units shall be
owned by Gary M. Holloway free and clear of any Lien and shall be held by the
Holder in escrow during such period.  In the event that a project is acquired by
the Company or a replacement property is contributed to the Company prior to the
applicable date set forth below, then the corresponding LP Fixed Percentage
Number of Limited Partnership Units shall be released to Gary M. Holloway upon
completion of such acquisition.

 

27

--------------------------------------------------------------------------------


 

Military Housing Project

 

Date

 

LP Fixed
Percentage Number

 

LP Fixed
Percentage

 

 

 

 

 

 

 

 

 

Fort Eustis/Story

 

9 months from date hereof

 

1,440

 

1.440

%

Fort Bliss/White Sands

 

June 30, 2005

 

1,830

 

1.830

%

Navy North East

 

9 months from date hereof

 

13,270

 

13.270

%

 

As an illustration, if the Navy North East project is not acquired by the
Company within nine months from the date hereof and a suitable replacement
property is not contributed by such date, then the LP Fixed Percentage Number
will increase from the number of Limited Partnership Units representing 38.264%
to the number of Limited Partnership Units representing a 54.804% economic
interest in the Company, with the first 20.292% becoming 20.972/38.264 of
54.804% (i.e., 30.037%) and the 17.292% becoming 17.292/38.264 of 54.804% (i.e.,
24.763%), with appropriate downward adjustments to the LP Exercise Price.  Any
additional Limited Partnership Units necessary to satisfy the increase in
percentage shall be Limited Partnership Units transferred by Gary M. Holloway
and will not be newly issued Units.  As a further illustration, if the Navy
North East project is not acquired by the Company within nine months from the
date hereof and a suitable replacement property is not contributed by such date
and as of such date the Warrant had been exercised to acquire all of the Limited
Partnership Units representing a 20.972% economic interest in the Company, then
the LP Fixed Percentage Number shall be increased from the number of Limited
Partnership Units representing a 17.292% economic interest in the Company to the
number of Limited Partnership Units representing a 30.562% economic interest in
the Company with the result that upon exercise of the remaining portion of the
Warrant, Limited Partnership Units representing a 17.292% economic interest in
the Company will be a new issuance of Units by the Company and Limited
Partnership Units representing a 13.270% economic interest in the Company will
be Limited Partnership Units transferred to the Holder by Gary M. Holloway.

 

6.                                       FRACTIONAL UNITS OR SHARES. Each Issuer
may, but shall not be required to, issue fractions of Exercise Shares upon
exercise of the Warrant or distribute certificates which evidence fractional
Exercise Shares. As to any fractional Exercise Share which the Holder would
otherwise be entitled to purchase from an Issuer upon such exercise, such Issuer
may purchase from the Holder such unissued fractional unit or share at a price
equal to an amount calculated by multiplying such fractional unit or share
(calculated to the nearest 1/100th of a unit or share) by the then Fair Market
Value of one Exercise Share determined in accordance with the terms hereof.
Payment of such amount shall be made in cash or by check payable to the order of
the Holder at the time of delivery of any certificate or certificates arising
upon such exercise.

 

7.                                       REGISTRATION RIGHTS. The Holder shall
have the registration rights with respect to the Common Equity Securities and
the Warrant as set forth in that certain Registration Rights Agreement, dated as
of July 27, 2004, as amended through the date hereof (the “Registration Rights
Agreement”) among the Trust, the Company, GMH GP and the Holder. To the extent
that this Warrant becomes exercisable for Exercise Shares other than the Common
Equity Securities, each of the Trust and the Company agrees to grant, or cause
to be granted, to the Holder hereof the same registration rights with respect to
such Exercise Shares as are currently granted to the

 

28

--------------------------------------------------------------------------------


 

Holder in respect of the Common Equity Securities pursuant to the Registration
Rights Agreement.

 

8.                                       NO LIMITED PARTNER OR STOCKHOLDER
RIGHTS OR LIABILITIES. This Warrant in and of itself shall not entitle the
Holder to any voting rights or other rights as a stockholder of the Trust or a
limited partner of the Company (subject to the provisions of Section 5 above).
No provision of this Warrant, in the absence of affirmative action by the Holder
to exercise this Warrant in exchange for units or shares of Common Equity
Securities or any other equity securities issuable upon exercise of this
Warrant, and no mere enumeration herein of the rights or privileges of the
Holder, shall give rise to any liability of the Holder for the Exercise Price or
as a stockholder of the Trust or a limited partner of the Company, whether such
liability is asserted by the Trust or the Company or by creditors of the Trust
or the Company.

 

9.                                       TRANSFER OF WARRANT. Subject to the
restriction on transfers set forth in the legend on the first page of this
Warrant and in Section 4.2 and applicable laws, this Warrant and all rights
hereunder, in whole or in part, are transferable, by the Holder in person or by
duly authorized attorney, upon delivery of this Warrant and the form of
assignment attached hereto as Annex B-1 or Annex B-2, as applicable, to any
transferee designated by Holder.

 

10.                                 PAYMENT OF TAXES ON STOCK CERTIFICATE ISSUES
UPON EXERCISE. The initial issuance of certificates of Exercise Shares upon any
exercise of this Warrant shall be made without charge to the exercising Holder
for any transfer, stamp or similar tax or for any other governmental charges
that may be imposed in respect of the issuance of such stock certificates, and
such stock certificates shall be issued in the respective names of, or in such
names as may be directed by, the Holder; provided, however, that neither the
Trust nor the Company, as the case may be, shall be required to pay any tax or
such other charges that may be payable in respect of any transfer involved in
the issuance and delivery of any such stock certificate, any new Warrants or
other securities in a name other than that of the Holder upon exercise of this
Warrant (other than to an Affiliate), and neither the Trust nor the Company
shall be required to issue or deliver such certificates or other securities
unless and until the Person or Persons requesting the issuance thereof shall
have paid to the Trust or the Company, as applicable, the amount of such tax or
shall have established to the reasonable satisfaction of the Trust or the
Company, as applicable, that such tax has been paid.

 

11.                                 LOST, STOLEN, MUTILATED OR DESTROYED
WARRANT. Upon receipt of evidence reasonably satisfactory to the Trust and the
Company of the loss, theft, destruction or mutilation of this Warrant and, in
the case of any such loss, theft or destruction, upon receipt of indemnity or
security reasonably satisfactory to the Trust and the Company or, in the case of
any such mutilation, upon surrender and cancellation of this Warrant, the Trust
and the Company shall issue a new Warrant, in lieu of the Warrant so lost,
stolen, destroyed or mutilated, of like denomination and tenor as this Warrant
so lost, stolen, mutilated or destroyed. Any such new Warrant shall constitute
an original contractual obligation of the Trust and the Company, whether or not
the allegedly lost, stolen, mutilated or destroyed Warrant shall be at any time
enforceable by anyone.

 

29

--------------------------------------------------------------------------------


 

 

12.                                 EXCHANGE OF WARRANT; DIVISIBILITY OF
WARRANT. Subject to compliance with Section 4.2 hereof, this Warrant is
exchangeable, without charge to any Holder, upon the surrender hereof by the
Holder at the office or agency of the Trust or the Company, as the case may be,
for one or more new Warrants of the tenor representing in the aggregate the
right to subscribe for and purchase the number of Exercise Shares which may be
subscribed for and purchased hereunder, each of such new Warrants to represent
the right to subscribe for and purchase such number of shares as shall be
designated by said Holder at the time of such surrender.

 

13.                                 CLOSING OF BOOKS. Neither the Trust nor the
Company will at any time close its transfer books against the transfer of any
Warrant or of any Exercise Shares issued or issuable upon the exercise or
conversion of any Warrant in any manner which interferes with the timely
exercise or conversion of this Warrant.

 

14.                                 NOTICES, ETC. All notices required or
permitted hereunder shall be in writing and shall be deemed effectively given:
(a) upon personal delivery to the party to be notified, (b) when sent by
confirmed telex or facsimile if sent during normal business hours of the
recipient or, if not, then on the next Business Day, (c) five (5) days after
having been sent by registered or certified mail, return receipt requested,
postage prepaid, or (d) one (1) Business Day after deposit with a nationally
recognized overnight courier, specifying next Business Day delivery, with
written verification of receipt. All notices and other communications shall be
sent to the Trust, the Company or the Holder, respectively, at the address
listed on the signature page hereof or at such other address as the Trust, the
Company or the Holder, respectively, may designate by ten (10) days’ advance
written notice to the other parties hereto.

 

15.                                 ACCEPTANCE. Receipt of this Warrant by the
Holder shall constitute acceptance of and agreement to all of the terms and
conditions contained herein.

 

16.                                 JOINT AND SEVERAL LIABILITIES. The Trust and
the Company shall be jointly and severally liable for all of their obligations
under this Warrant and for all of their obligations relating to the Exercise
Shares issuable upon the exercise or conversion of this Warrant.

 

17.                                 BINDING EFFECT ON SUCCESSORS. This Warrant
shall be binding upon any Person succeeding the Trust, the Company or GMH GP, as
the case may be, by merger, consolidation or acquisition of all or substantially
all of the Trust’s, the Company’s or GMH GP’s, as the case may be, assets (to
the extent provided in Section 5), and all of the obligations of the Trust and
the Company relating to the Exercise Shares issuable upon the exercise or
conversion of this Warrant shall survive the exercise, conversion and
termination of this Warrant and all of the covenants and agreements of the
Trust, the Company and GMH GP shall inure to the benefit of the successors and
assigns of the Holder.

 

18.                                 SURVIVAL. The representations, warranties,
covenants and conditions of the respective parties contained herein or made
pursuant to this Warrant shall survive the execution, delivery and exercise of
this Warrant and the delivery of Exercise Shares.

 

30

--------------------------------------------------------------------------------


 

19.                                 SEVERABILITY. In case any one or more of the
provisions contained in this Warrant shall be invalid, illegal or unenforceable
in any respect, the validity, legality and enforceability of the remaining
provisions contained herein and therein shall not in any way be affected or
impaired thereby. The parties shall endeavor in good faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

 

20.                                 SECTION HEADINGS; ILLUSTRATIONS. The section
headings used herein are for convenience of reference only, are not part of this
Warrant and are not to affect the construction of or be taken into consideration
in interpreting this Warrant.  The illustrations included herein are intended as
examples of the potential outcomes hereunder and not as a limitation of the
intended effect of the provisions hereof.

 

21.                                 NONWAIVER. No course of dealing or any delay
or failure to exercise any right hereunder on the part of the Holder shall
operate as a waiver of such right or otherwise prejudice the Holder’s rights,
powers or remedies.

 

22.                                 GOVERNING LAW. This Warrant and all rights,
obligations and liabilities hereunder shall be governed and construed in
accordance with the law of the State of New York applicable to contracts made
and to be performed in the State of New York without regard to principles of
conflicts of law.

 

23.                                 VENUE, CONSENT TO JURISDICTION, SERVICE OF
PROCESS AND WAIVER OF JURY TRIAL. EACH OF THE TRUST AND THE COMPANY CONSENTS TO
THE NON-EXCLUSIVE JURISDICTION AND VENUE OF ANY STATE OR FEDERAL COURT LOCATED
IN NEW YORK COUNTY, NEW YORK FOR ANY MATTER OR DISPUTE INVOLVING THIS WARRANT OR
OTHERWISE ARISING OUT OF THIS AGREEMENT, WAIVES ANY REQUIREMENT THAT SERVICE OF
PROCESS BE MADE UPON IT IN PERSON, AGREES THAT SERVICE OF PROCESS MAY BE MADE
AGAINST IT BY REGISTERED MAIL DIRECTED TO IT AT THE ADDRESS LISTED ON THE
SIGNATURE PAGE HEREOF OR AT SUCH OTHER ADDRESS AS IT MAY DESIGNATE BY TEN (10)
DAYS’ ADVANCE WRITTEN NOTICE TO THE OTHER PARTIES HERETO, AND AGREES THAT ANY
SERVICE SO MADE WILL BE DEEMED TO BE COMPLETED UPON ACTUAL RECEIPT THEREOF. 
EACH OF THE TRUST AND THE COMPANY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN CONNECTION WITH ANY DISPUTE INVOLVING THIS WARRANT OR OTHERWISE ARISING
OUT OF THIS AGREEMENT AND WAIVES ANY OBJECTION IT MIGHT HAVE TO VENUE OF ANY
ACTION INSTITUTED IN ACCORDANCE WITH THE PROVISIONS OF THIS SECTION 23.

 

24.                                 AMENDMENTS. Each of the Trust and the
Company may from time to time supplement, amend or otherwise modify this Warrant
without the Holder’s approval to cure any ambiguity or to correct or supplement
any provision contained herein that is inconsistent with any other provision
herein or is otherwise defective, or to include any other provision regarding
matters or questions arising hereunder that the Trust and the Company deem
necessary or desirable and that in each case do not, in the opinion of the
Holder, adversely affect the rights or

 

31

--------------------------------------------------------------------------------


 

interests of the Holder.  Except as set forth in the preceding sentence, no
amendment, supplement, restatement or termination of any provision of this
Warrant is binding unless it is in writing and signed by authorized
representatives of each party hereto at the time of such amendment, supplement,
restatement or termination.  Any such amendment or waiver shall be binding upon
each future Holder and upon the Trust and the Company. In the event of a waiver
or amendment and upon the request of the Trust and the Company, the Holder
hereof shall submit this Warrant to the Trust and the Company so that this
Warrant be marked to indicate such amendment or waiver and any Warrant issued
thereafter shall bear a similar notation referring to any such amendment or
continuing waiver.  Any amendment of this Warrant shall be expressly approved in
advance of the effectiveness of such amendment by either the Board of Trustees
of the Trust or a committee of the Board of Trustees of the Trust comprised
solely of “non-employee” Trustees of the Trust as such term is defined in
Rule 16b-3 under the Exchange Act., which committee may include the Compensation
Committee of such Board if it is so comprised.

 

25.                                 SPECIFIC PERFORMANCE. Each Holder of this
Warrant and Exercise Shares, in addition to being entitled to exercise all
rights granted by law, including recovery of damages, will be entitled to
specific performance of its rights under this Warrant. Each of the Trust and the
Company agrees that monetary damages would not be adequate compensation for any
loss incurred by reason of a breach by it of the provisions of this Warrant and
hereby agrees to waive the defense in any action for specific performance that a
remedy at law would be adequate.

 

26.                                 REIT PROTECTION COVENANTS OF THE TRUST AND
THE COMPANY.

 

From and after November 15, 2004 and until the earlier of (i) the occurrence of
a Management Shift and (ii) except with respect to Section 26(d) hereof, the
date on which (A) the Holder has no direct or indirect interest in the Company
(other than by or through a taxable REIT subsidiary), (B) the Holder owns no
warrant or other right to acquire any interest in the Company and (C) the
Holder’s aggregate ownership of interests in the Company and the Trust
represents less than 5% of the value of the Company (in all such cases, taking
into account any options or other rights to acquire such interests) (the
“Company Restricted Period”), GMH GP shall operate and manage the Company in
compliance with all requirements of Part II of Subchapter M of Chapter 1 of
Subtitle A of the Code (or any successor or similar provisions thereto) such
that, if at any time after November 15, 2004, the Company were treated as a
corporation for federal income tax purposes and were to elect REIT status under
Section 856(c) of the Code, the Company would qualify as a REIT within the
meaning of Section 856 of the Code (determined by (i) assuming that the first
taxable year of the Company and its subsidiaries commences on November 15, 2004
and that their final taxable year ends on the date of the expiration of the
Company Restricted Period (unless actions taken by the Company prior to such
date would, without regard to actions taken following such date, have prevented
the Company from qualifying as a REIT for the taxable year which includes such
date (but assuming that such taxable year begins no earlier than November 15,
2004)), (ii) treating each entity that is treated as a corporation for federal
income tax purposes in which the Company has a direct or indirect interest as a
having made a joint TRS election under Section 856(l) of the Code with respect
to the Company to the extent necessary to avoid a REIT qualification issue, so
long as the provisions of clause (e) have been complied with and (iii) assuming
that the Company satisfies

 

32

--------------------------------------------------------------------------------


 

the requirements of Section 856(a)(5) and Section 856(a)(6) of the Code. From
and after the IPO Date and until the earlier of (i) the occurrence of a
Management Shift and (ii) the date on which (A) the Holder has no direct or
indirect interest in the Company (other than by or through a taxable REIT
subsidiary), (B) the Holder owns no warrant or other right to acquire any
interest in the Company and (C) the Holder’s aggregate ownership of interests in
the Company and the Trust represents less than 5% by value of the value of the
Company (in all such cases, taking into account any options or other rights to
acquire such interests) (the “Trust Restricted Period”), the Trust shall be
operated and managed in compliance with all requirements of Part II of
Subchapter M of Chapter 1 of Subtitle A of the Code (or any successor or similar
provisions thereto) such that the Trust will qualify as a REIT within the
meaning of Section 856 of the Code; except as may result from any actions taken
following the Company Restricted Period. Without limiting the generality of the
foregoing two sentences, each of the Trust and the Company and GMH GP agrees,
for the benefit of the Holder, that during the Company Restricted Period (in the
case of the Company and GMH GP) and during the Trust Restricted Period (in the
case of the Trust), neither the Trust, the Company nor GMH GP shall act,
directly or indirectly, in any manner that would result in violation of any of
clauses (a) through (h) below without the prior written consent of the Holder.
Except as specifically provided otherwise in clause (b), for purposes of clauses
(a) through (h) below, references to the Company shall include any corporation,
partnership, limited liability company or other entity in which the Company has
a direct or indirect interest.

 

Except as may be otherwise agreed to in writing by the Tax Director of Vornado:

 

(a)                                  Neither the Trust nor the Company shall
own, directly or indirectly, any securities (including, without limitation,
stock, partnership or membership interests or indebtedness of a corporation,
partnership or limited liability company) other than Excluded Securities.
Excluded Securities shall mean (i) (A) an equity interest in a partnership or
limited liability company that is treated as a partnership or disregarded entity
for federal income tax purposes (other than an interest in a partnership or
limited liability company listed on such schedules as may be provided by the
Holder to the Trust or the Company from time to time by written notice
(provided, however, that it shall not be a violation of this clause (a) where
the Trust or the Company owns, directly or indirectly, an interest in a
partnership or limited liability company listed on such schedules where such
interest was owned, directly or indirectly, by the Trust or the Company (as the
case may be) prior to the time at which the Trust or the Company (as the case
may be) received written notice adding such entity to such schedules, so long as
the Trust or the Company (as the case may be) disposes of its interest in such
entity within thirty (30) days after receiving such notice), or (B) an interest
in an entity that is treated as a corporation for federal income tax purposes
and (1) as to which the Company intends that the Trust will make “taxable REIT
subsidiary” election under Section 856(l) of the Code after the IPO Date, so
long as the provisions of clause (e) have been complied with or (2) with respect
to which the Trust has made such an election after the IPO Date (and such
election is valid), so long as the provisions of clause (e) have been complied
with, (ii) stock in an entity that is a real estate investment trust for federal
income tax purposes, (iii) a mortgage loan that is secured by real property with
a value, as of the date of acquisition, in excess of the amount of such loan and
(iv) assets constituting real estate assets, cash, cash items or government
securities for purposes of Section 856(c)(4)(A) of the Code.

 

33

--------------------------------------------------------------------------------


 

(b)                                 Neither the Trust nor the Company shall
hold, directly or indirectly (other than solely through an interest in an entity
that is treated as a corporation for U.S. federal income tax purposes), any (i)
stock in trade or other property of a kind that would properly be includable in
inventory at hand at the close of a taxable year or (ii) property held primarily
for sale to customers in the ordinary course of a trade or business. For
purposes of this clause (b), the term “Company” shall not include any entity
that is treated as a corporation for federal income tax purposes.

 

(c)                                  Neither the Trust nor the Company shall
hold, directly or indirectly, any REMIC residual interests.

 

(d)                                 Neither the Trust nor the Company shall
provide services to tenants of the properties in which the Trust or the Company
owns a direct or indirect interest other than (i) services (other than Excluded
Services) that are customarily furnished by landlords in the same geographical
area to tenants of or with respect to properties of similar type and class in
connection with the rental of space for occupancy only, (ii) through (A) an
“independent contractor” (as defined below) or (B) an entity that is treated as
a corporation for federal income tax purposes and (1) as to which the Company
intends that the Trust will make a “taxable REIT subsidiary” election under
Section 856(l) of the Code after the IPO Date, so long as the provisions of
clause (e) have been complied with or (2) with respect to which the Trust has
made such an election after the IPO Date (and such election is valid), so long
as the provisions of clause (e) have been complied with, or (iii) through any
entity listed on such schedules as may be provided by the Holder to the Trust or
the Company from time to time by written notice. An entity or individual shall
be treated as an independent contractor if it (i) is not owned directly or
indirectly by the Trust or the Company and from which neither the Trust nor the
Company derives any income and (ii) is listed on a schedule provided by the
Trust or the Company within ten (10) Business Days after the date hereof by
written notice (or from time to time thereafter) to the Tax Director of Vornado
(or such other person identified by Vornado), provided that the Tax Director of
Vornado (or such other person) does not object to such person with ten (10)
Business Days after receiving such notice. Excluded Services shall mean (i)
cleaning services (other than in common areas), (ii) “power space” services,
(iii) conference room services, (iv) catering services, (v) telecommunications
services or (vi) any other services provided within a tenant’s premises (other
than maintenance services provided for the Trust or the Company’s benefit,
services such as the provision of lighting, heat, air conditioning, internet
hook-ups and similar services (in each case, to the extent customarily provided
to tenants by owners of rental properties of a similar class and located in the
same geographic areas)).

 

(e)                                  For so long as a member of the Holder holds
any direct or indirect interest in the Company, the Company shall not hold an
ownership interest in any entity that is a corporation for U.S. federal income
tax purposes without providing the Holder with the opportunity to make a taxable
REIT subsidiary election under Section 856(1) with respect to such entity (and
if the Holder so elects, the Company shall cause such entity to join in such
election) by providing notice to the Tax Director of Vornado (or such other
person identified by Vornado) within 10 business days of acquiring an interest
in such entity and allowing the members of the Holder at least 30 business days
to choose to make such an election.

 

34

--------------------------------------------------------------------------------


 

(f)                                    No taxable REIT subsidiary of the Trust
or the Company shall operate property as a lodging facility (within the meaning
of Section 856(d)(9)(D)(ii) of the Code) or a health care facility (within the
meaning of Section 856(e)(6)(D)(ii)), provided, however, that if the Internal
Revenue Service issues a private ruling to the Trust concluding that the
management of student housing properties that offer short-term summer leasing
arrangements would not constitute the operation of a lodging facility (within
the meaning of Section 856(d)(9)(D)(ii) of the Code) and such ruling is
applicable to any partner in the Company that qualifies as a REIT, a taxable
REIT subsidiary of the Trust or the Company shall be permitted to operate or
manage such properties.  Neither the Trust nor the Company shall (i)  rent
property for an amount based on income or profits of the tenant except to the
extent that gross income (as determined under the provisions of the Internal
Revenue Code relating to the REIT gross income tests) from such rent, together
with all other income not qualifying under Section 856(c)(2) of the Code, does
not exceed 5% of the gross income of the Company or the Trust for any taxable
year, and (ii) enter into any arrangement whereby the Trust or the Company will
derive income from a person listed on such schedules as may be provided by the
Holder to the Trust or the Company from time to time by written notice (provided
that it shall not be a violation of this clause (f) where the Trust or the
Company (as the case may be) derives income from a person listed on such
schedules as a result of arrangements in place prior to the time at which the
Trust or the Company (as the case may be) received written notice identifying
such person on such schedules, so long as the Trust or the Company (as the case
may be) ceases to derive income from such person within thirty (30) days after
receiving such notice.

 

(g)                                 During the Company Restricted Period, the
Company shall, and during the Trust Restricted Period, the Trust shall, deliver
to the Holder, at such times as may reasonably be requested by the Holder (at
least on a quarterly basis), a certificate or certificates signed by GMH GP (in
the case of the Company) or an appropriate officer of the Trust (in the case of
the Trust) to the effect that the Trust or the Company (as the case may be) has
complied with the agreements set forth in this Section 26. In addition, the
Trust, GMH GP and the Company shall cooperate with the Holder, including,
without limitation, by providing information and documents within their
respective control relating to the income and assets of the Trust and the
Company, even if the Holder at such time no longer holds an interest in the
Trust or the Company, in addressing issues raised by any taxing authority in any
audit or similar proceeding relating to the Holder that relates to or arises out
of the Holder’s investment in the Company.

 

(h)                                 The Trust and the Company will, upon the
request of the Holder, enter into a Trust Agreement substantially in the form
attached as Exhibit A to the Partnership Agreement, as may be modified by the
Holder from time to time to the extent the Holder determines reasonably
necessary to comply with any guidance issued by the Internal Revenue Service.

 

(i)                                     Notwithstanding the other provisions of
this Section 26, neither the GMH GP nor the Company will be responsible for any
failure to comply with such provisions resulting from (A) the deemed treatment
of rents as described in Section 856(d)(2)(B) of the Code where such rents would
not be treated as rents described in Section 856(d)(2)(B) of the Code with
respect to the Trust or (B) the ownership, either directly or under the
attribution rules of Section 856(d)(5) of the Code, by the Holder of a direct or
indirect interest in any entity identified to the Tax Director of Vornado (or
such other person identified by Vornado) in a written notice provided by

 

35

--------------------------------------------------------------------------------


 

the Company, where such Tax Director (or such other person) did not reasonably
object in writing within ten (10) Business Days of receipt of written notice
from the Company to the entering into by the Company or any of its Affiliates of
a lease or similar arrangement with respect to such entity or the use of such
entity by the Company or any of its Affiliates as an “independent contractor”
(determined as though the Company were a REIT) within the meaning of Section
856(d)(3) of the Code.

 

(j)                                     If either the Trust or the Company
during the Trust Restricted Period and the Company Restricted Period,
respectively, or GMH GP fails to satisfy its obligations under this Section 26
and, as a result of such failure, the Holder (1) fails to maintain its
qualification as a REIT or (2) otherwise incurs any liability for any tax,
penalty or similar charges), the Trust and the Company shall indemnify the
Holder for all losses, damages, liabilities, costs and expenses (including,
without limitation, the loss of any deduction or other tax benefit) attributable
to such failure, including without limitation, the loss of REIT status (whether
or not such any such losses, damages, liabilities costs or other expenses arise
during or after the Trust Restricted Period or the Company Restricted Period).

 

The provisions of this Section 26 shall not be interpreted to permit the amount
of any losses, damages, liabilities, costs and expenses recovered under this
Section 26 to be recovered under the comparable provisions of the Partnership
Agreement.

 

27.                                 GENERAL PARTNER APPOINTMENT. If at any time
the Class A Limited Partnership Interest has been redeemed and an Initial Public
Offering has not been consummated and the Holder holds Limited Partnership Units
acquired pursuant to the exercise of this Warrant or the right to acquire such
Limited Partnership Units, then the Holder will have the right to appoint a
general partner of the Company that will share equally in the management
decisions of the Company with the existing general partner(s) of the Company and
the general and limited partners of the Company shall prepare and execute an
amendment to the Company’s limited partnership agreement to effectuate such
appointment.

 

28.                                 APPOINTMENT OF TRUSTEE.  At the option of
the Holder or, in the event of more than one Holder, at the option of Vornado,
in the event the Holder has exercised this Warrant and holds Common Shares or
Limited Partnership Units acquired at an aggregate price of not less than $10
million, then the Holder shall have the right, but not the obligation, to
appoint Michael D. Fascitelli or such other executive officer of Vornado that is
reasonably acceptable to the Trust, to the board of trustees of the Trust.  In
the event the Holder has exercised this right of appointment, the Trust and Gary
M. Holloway agree to take such actions as are necessary to cause the person so
appointed to be elected and re-elected by the shareholders of the Trust,
including, but not limited to, naming such person in any proxy statement and
causing such person to be nominated by the nominating committee of the board for
election and re-election to the Trust’s board of trustees for so long as (i)
such person desires to serve and (ii) the Holder holds Common Shares or Limited
Partnership Units acquired at an aggregate price of not less than $10 million.

 

29.                                 OPT-OUTS FROM MARYLAND BUSINESS COMBINATION
ACT AND MARYLAND CONTROL SHARE ACQUISITION ACT. The Trust and Gary M. Holloway,

 

36

--------------------------------------------------------------------------------


 

as the sole shareholder of the Trust, covenant and agree that upon the Trust
becoming the general partner of the Company, the Trust shall, by adopting a
resolution of its board of trustees or by amending its bylaws, as appropriate,
ensure that (1) the acquisition by Vornado, any of its affiliates or any of its
transferees and assigns of this Warrant, or Common Shares or Limited Partnership
Units pursuant to the exercise of this Warrant, is exempted from the provisions
of Section 3-602 of the Maryland General Corporation Law, as applicable to a
Maryland real estate investment trust, pursuant to Section 3-603(c) of the
Maryland General Corporation Law and (2) Title 3, Subtitle 7 of the Maryland
General Corporation Law, or any successor statute, as applicable to a Maryland
real estate investment trust, shall not apply to any acquisition of Common
Shares or Limited Partnership Units by Vornado, any of its affiliates or any of
its transferees and assigns.

 

37

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Warrant to be executed
by their respective duly authorized officers as of October 28, 2004.

 

 

GMH COMMUNITIES, LP

 

 

 

 

By:

GMH COMMUNITIES GP, LLC

 

 

as sole general partner

 

 

 

 

By:

/s/ Gary M. Holloway

 

 

Name: Gary M. Holloway

 

Title:

 

 

 

 

Address: 10 Campus Boulevard

 

Newtown Square, Pennsylvania 19073

 

Facsimile No.: (610) 355-8001

 

(With a copy to Joseph M. Macchione, Facsimile
No.: (610) 325-2046)

 

 

 

 

 

 

 

GMH COMMUNITIES TRUST

 

 

 

 

By:

 /s/ Gary M. Holloway

 

 

Name: Gary M. Holloway

 

Title: President and Chief Executive Officer

 

 

 

 

Address: 10 Campus Boulevard

 

Newtown Square, Pennsylvania 19073

 

Facsimile No.: (610) 355-8001

 

(With a copy to Joseph M. Macchione, Facsimile
No.: (610) 325-2046)

 

 

 

 

GMH COMMUNITIES GP TRUST

 

 

 

 

By:

 /s/ Gary M. Holloway

 

 

Name: Gary M. Holloway

 

Title: Trustee

 

 

 

 

Address: 10 Campus Boulevard

 

Newtown Square, Pennsylvania 19073

 

Facsimile No.: (610) 355-8001

 

(With a copy to Joseph M. Macchione, Facsimile
No.: (610) 325-2046)

 

38

--------------------------------------------------------------------------------


 

 

GMH COMMUNITIES GP, LLC

 

 

 

 

By:

/s/ Gary M. Holloway

 

 

Name: Gary M. Holloway

 

Title

 

 

 

 

Address: 10 Campus Boulevard

 

Newtown Square, Pennsylvania 19073

 

Facsimile No.: (610) 355-8001

 

(With a copy to Joseph M. Macchione, Facsimile
No.: (610) 325-2046)

 

 

 

 

 

 

/s/ Gary M. Holloway

 

 

Gary M. Holloway

 

Individually and as sole shareholder of GMH

 

Communities Trust and sole member of GMH

 

Communities GP, LLC

 

 

 

 

Address: 10 Campus Boulevard

 

Newtown Square, Pennsylvania 19073

 

Facsimile No.: (610) 355-8001

 

(With a copy to Joseph M. Macchione, Facsimile
No.: (610) 325-2046)

 

 

 

 

 

 

 

WARRANT HOLDER:

 

 

 

 

VORNADO REALTY L.P.

 

 

 

 

By:

VORNADO REALTY TRUST

 

 

as sole general partner

 

 

 

 

By:

/s/ Joseph Macnow

 

 

Name: Joseph Macnow

 

Title:

 

 

 

 

Address: 888 Seventh Avenue

 

New York, New York 10019

 

Facsimile No.: (212) 894-7035

 

ATTN: Dan Guglielmone

 

39

--------------------------------------------------------------------------------


 

Annex A-1

 

NOTICE OF EXERCISE

 

TO:  GMH COMMUNITIES, LP

 

(1) The undersigned hereby elects to purchase on [insert exercise date]
                        Class A common units of limited partnership of GMH
Communities, LP pursuant to the terms of the attached Warrant and tenders
herewith or is delivering by wire transfer to account number                    
at                                   (bank) payment of the exercise price in
full; and

 

(2) Please issue a certificate or certificates representing said common units of
limited partnership in the name of the undersigned or in such other name as is
specified below:

 

 

 

 

 

 

 

(Name)

 

 

 

 

 

 

 

 

 

 

 

(Address)

 

 

 

 

 

 

 

 

 

 

(Date)

 

 

(Signature)

 

 

 

 

 

 

 

 

 

 

 

(Print Name)

 

 

--------------------------------------------------------------------------------


 

Annex A-2

 

NOTICE OF EXERCISE

 

TO:  GMH COMMUNITIES TRUST

 

(1) The undersigned hereby elects to purchase on [insert exercise date]
                        common shares of beneficial interest of GMH Communities
Trust pursuant to the terms of the attached Warrant and tenders herewith or is
delivering by wire transfer to account number                     at
                                  (bank) payment of the exercise price in full;
and/or

 

(2) Please issue a certificate or certificates representing said common shares
of beneficial interest in the name of the undersigned or in such other name as
is specified below:

 

 

 

 

 

 

 

(Name)

 

 

 

 

 

 

 

 

 

 

 

(Address)

 

 

 

 

 

 

 

 

 

 

(Date)

 

 

(Signature)

 

 

 

 

 

 

 

 

 

 

 

(Print Name)

 

 

--------------------------------------------------------------------------------


 

Annex B-1

 

ASSIGNMENT FORM

 

(To assign the foregoing Warrant, execute this form

and supply required information. Do not use this form

to purchase shares.)

 

FOR VALUE RECEIVED, the right to purchase                 Class A common units
of limited partnership of GMH Communities, LP pursuant to the foregoing Warrant
and all other rights evidenced thereby are hereby assigned to:

 

Name:

 

 

 

(Please Print)

 

 

Address:

 

 

 

(Please Print)

 

 

Dated:

 

 

 

 

Holder’s Signature:

 

 

 

 

Holder’s Address:

 

 

 

NOTE: The signature to this Assignment Form must correspond with the name as it
appears on the face of this Warrant, without alteration or enlargement or any
change whatever. Officers of corporations and those acting in a fiduciary or
other representative capacity should file proper evidence of authority to assign
the foregoing Warrant.

 

--------------------------------------------------------------------------------


 

Annex B-2

 

ASSIGNMENT FORM

 

(To assign the foregoing Warrant, execute this form
and supply required information. Do not use this form
to purchase shares.)

 

FOR VALUE RECEIVED, the right to purchase                 common shares of
beneficial interest of GMH Communities Trust pursuant to the foregoing Warrant
and all other rights evidenced thereby are hereby assigned to:

 

Name:

 

 

 

(Please Print)

 

 

Address:

 

 

 

(Please Print)

 

 

Dated:

 

 

 

 

Holder’s Signature:

 

 

 

 

Holder’s Address:

 

 

 

NOTE: The signature to this Assignment Form must correspond with the name as it
appears on the face of this Warrant, without alteration or enlargement or any
change whatever. Officers of corporations and those acting in a fiduciary or
other representative capacity should file proper evidence of authority to assign
the foregoing Warrant.

 

--------------------------------------------------------------------------------